Exhibit 10.1

FACE PAGE*

LEASE AGREEMENT

Lease Date: Sept. 14, 2009

Landlord: 3725 Airport Boulevard, LP

Landlord’s Address: 20 Westwoods Drive, Liberty, Missouri 64068

Building: The 41,000 square feet owned by Landlord, described in Exhibit AA

Shopping Center: MOBILE FESTIVAL CENTRE

City, State: MOBILE, ALABAMA

Tenant: Computer Programs and Systems, Inc. (“CPSI”)

Tenant’s Home Address:                                           Phone #:
                         

Tenant’s Business Address: 6600 Wall St. Phone #: 251-639-8100

Tenant’s Tax Payer Identification Number: 74-3032372

Name (d/b/a to be used by Tenant): “Computer Programs and Systems, Inc.” –or–
“CPSI”

Lease Term: Five (5 ) Years and Three (3) Months Option Terms: Five
(5) Additional Period(s) of One (1) Year Each

DEMISED PREMISES:

Construction Commencement Date: Nov. 1, 2009

Estimated Completion Date: Dec. 31, 2009

Space # (See Exhibit “A” for approximate store location as marked in red;
Shopping Center outlined in green)

Size 21,000 Square Feet

Width              Feet (More specifically shown as Dimension A on Exhibit B)

Depth              Feet (More specifically shown as Dimension B on Exhibit B)

Base Rent Increase Escalation: Four Percent (4%) at Commencement of Third Year,
Three Percent at the Commencement of Each Option Year.

 

Percentage Rent:      %    Breakpoint:                     

INITIAL ESTIMATE CHARGES

 

Security Deposit

   $                                

Base Rental

   Per Sq. Ft.    $ 6.00    Per Year    $ 126,000.00      Per Month    $
10,500.00

Taxes

   Per Sq. Ft.    $ 0.93    Per Year    $ 19,530.00      Per Month    $ 1,627.50

Insurance

   Per Sq. Ft.    $ 0.41    Per Year    $ 8,610.00      Per month    $ 717.50

CAM

   Per Sq. Ft.    $ 0.75    Per Year    $ 15,750.00      Per Month    $ 1,312.50

TWA up to $100,000.00

   Per Sq. Ft.    $ 4.76    Per Year    $ 23,199.36      Per Month    $ 1,933.28
               TOTAL:    $ 193,089.36      Per Month    $ 16,090.78            
                                                                Late Charge     
        Percentage      10 %    Per Month    $ 1,609.91                        
                                                   

Additional Rent for failure to open or to conduct business

           Per Day    $ 500.00

USE: To be used as a call center for technical support operations

LEASE EXECUTION:

 

Individual                            

Corporate                         

  

Name & Title                                              

GUARANTY EXECUTION

 

Individual                            

Corporate                         

  

Name & Title                                              

Rider with sections numbered consecutively          through          are
attached hereto and made a part hereof.

The laws of the State of Alabama and County of Mobile shall govern the validity,
performance and enforcement of this lease.

 

* THIS IS A LEGALLY BINDING CONTRACT. PLEASE READ IT THOROUGHLY BEFORE YOU SIGN;
THE ITEMS CONTAINED ON THIS FACE PAGE RELATE TO VARIOUS CONTENTS OF THE LEASE.
THERE ARE NO AGREEMENTS BETWEEN THE PARTIES UNLESS CONTAINED IN WRITING IN THIS
LEASE.

 

           

LANDLORD

 

  

TENANT

 

            /s/ DL    /s/ DW             INITIALS   



--------------------------------------------------------------------------------

INDEX

 

SECTION

        PAGE

1

   Parties    1

2

   Relationship of Parties    1

3

   Demised Premises    1

3a

   Tenant’s Work Allowance    1

4

   Possession    3

5

   Use    3

6

   Operation of Business    3

7

   Term    3

8

   Base Rent    4

9

   Additional Rent    4

10

   Advance Rental    4

11

   Time and Place of Payment    4

12

   Failure to Open or to Conduct Business    4

13

   Accord and Satisfaction    5

14

   Operation and Maintenance of Common Areas    5

15

   Control of Common Area by Landlord    5

16

   Common Area Maintenance Charge    5

17

   Use of Additional Areas    6

18

   Utility Charges    6

19

   Taxes on or in Respect of Rentals    6

20

   Property Taxes    6

21

   Insurance Premiums    7

22

   Tenant’s Liability and Casualty Insurance    8

23

   Indemnification of Landlord    8

24

   Loss and Damage    8

25

   Tenant’s Right to Make Alterations    8

26

   Landlord’s Right to Make Alterations    9

27

   Trade Fixtures    9

28

   Affirmative Covenants of Tenant    9

29

   Negative Covenants of Tenant    11

30

   Signs    12

31

   Performance of Tenant’s Covenants    12

32

   Rights of Landlord    12

33

   Responsibilities of Landlord    13

34

   Events of Default    13

35

   Rights of Landlord Upon Default by Tenant    14

36

   Force Majeure    15

37

   Landlord’s Exculpation    15

38

   Financing Agreement    15

39

   [Intentionally Omitted]    15

40

   Assigning, Mortgaging, Subletting    15

41

   Successors and Assigns    15

42

   Attornment    16

43

   Subordination    16

44

   Estoppel Certificate    16

45

   Destruction of the Demised Premises    16

46

   Destruction of the Shopping Center    17

47

   Total Condemnation    17

48

   Total Condemnation of the Parking Area    17

49

   Partial Condemnation    17

50

   Partial Condemnation of the Parking Area    17

51

   Landlord’s Damages    17

52

   Tenant’s Damages    18

53

   Release from Liability    18

54

   Hazardous Waste    18

55

   Custom and Usage    18

56

   Holding Over    19

57

   Quiet Enjoyment    19

58

   Rehabilitation of Shopping Center    19



--------------------------------------------------------------------------------

59

   Landlord’s Lien and Chattel Mortgage    20

60

   Scope and Interpretation of the Agreement    20

61

   No Representations    20

62

   Notices    20

63

   Section Numbers    20

64

   Severability    20

65

   Examination of Lease    20

66

   Counterparts    21

67

   Recording/Short Form Lease    21

68

   Confidentiality    21

69

   Patriot Act Compliance    21

Notary

Exhibit A – The Building Site Plan

Exhibit B – The Shopping Center Site Plan

Exhibit C – Landlord’s Work

Exhibit D – Tenant’s Work

Exhibit E – Construction, Operating and Reciprocal Easement Agreement

Exhibit F – Supplemental

Exhibit G – Sign Criteria



--------------------------------------------------------------------------------

L E A S E    A G R E E M E N T

NOTE: See FACE PAGE for the definition of certain terms used in this Lease,
which FACE PAGE and terms are incorporated hereby in reference

 

  1. PARTIES

This Lease Agreement (the “Lease”) made as of the Lease Date as defined on the
FACE PAGE is by and between LANDLORD (as defined on the FACE PAGE) and TENANT
(as defined on the FACE PAGE).

 

  2. RELATIONSHIP OF PARTIES

Anything contained in this Lease to the contrary notwithstanding, it is
specifically agreed that LANDLORD shall in no event be construed or deemed to be
a partner or an associate of, or be engaged in a joint venture with, TENANT in
the conduct of its business and that LANDLORD shall absolutely not be liable for
any debts or other liabilities of any kind or sort whatsoever incurred by TENANT
in the conduct of its business or otherwise. Nothing contained in this Lease
shall be deemed or construed to confer upon LANDLORD any interest in the
business of the TENANT. The relationship of the LANDLORD and TENANT, their
successors and assigns, during the term of this Lease shall at all times be
solely that of a landlord and a tenant. It is further expressly understood and
agreed that LANDLORD and TENANT may by written agreement alter, amend, modify,
revoke or rescind this Lease or any covenant herein contained.

 

  3. DEMISED PREMISES

LANDLORD hereby demises unto TENANT and TENANT hereby leases from LANDLORD, for
the term and specifically upon the terms and conditions set forth in this Lease,
the premises described on the FACE PAGE which are located in the shopping center
described on the FACE PAGE (the “Shopping Center”), in the City and State
described on the FACE PAGE, which premises consists of an area of the
approximate square feet within a one story building (“Building”) described on
the FACE PAGE (the “Demised Premises”). The boundaries and location of the
Building are outlined in green and the boundaries and location of the Demised
Premises are outlined in red on the site plan attached hereto as Exhibit A (the
“Building Site Plan”). The boundaries and location of the Shopping Center are
outlined in green and the boundaries and location of the Building are outlined
in red on the site plan attached hereto as Exhibit B (the “Shopping Center Site
Plan”). The purpose of the Building Site Plan and the Shopping Center Site Plan
is to show approximate location of the Demised Premises. This Lease Agreement,
pursuant to which TENANT occupies the Demised Premises, shall be subject to the
Construction, Operating and Reciprocal Easement Agreement for Mobile Festival
Centre By and Among Circuit City Stores, Inc. and James D. Tatum, James B.
Cofer, and Richard N. Cooper, as Tenants-In-Common, Recorded March 26, 1986,
attached here to as Exhibit E, and the Circuit City Supplemental Agreement,
dated March 20, 1986, attached hereto as Exhibit F (together, the “CORE
Agreement”), to the extent applicable.

LANDLORD shall, at its cost and expense, construct the Demised Premises for
TENANT’S use and occupancy in accordance with plans and specifications prepared
by LANDLORD or LANDLORD’S architect, described in Exhibit C, “Landlord’s Work”,
attached hereto and made a part hereof. TENANT shall at its cost and expense
perform the work needed to finish the Demised Premises for its use in accordance
with Exhibit D, “Tenant’s Work”, attached hereto and made a part hereof. Any
work and material in addition to any of the items specifically enumerated in
said Exhibit D shall be paid for and provided by TENANT at its own cost and
expense. Any equipment or work other than those items specifically enumerated in
said Exhibit D which LANDLORD or LANDLORD’S contractor installs or constructs in
the Demised Premises on TENANT’S behalf shall be paid for by TENANT prior to the
date when TENANT opens its store for business.

LANDLORD shall not be obligated to commence or to complete the construction
within any particular period of time. However, if construction has not commenced
on or before the Construction Commencement Date (as stated on the FACE PAGE),
either LANDLORD or TENANT may cancel and terminate this Lease by giving written
notice to the other within thirty (30) days following such date. Construction
shall be deemed to have commenced for the purposes of this Lease upon receipt by
Landlord of a building permit for Landlord’s Work and the completion date is
Estimated Completion Date (as stated on the FACE PAGE) unless due to events
beyond the control of LANDLORD.

 

  3a. TENANT’S WORK ALLOWANCE

LANDLORD shall provide to TENANT up to $ 100,000.00 as TENANT’S Work Allowance.
The TENANT’S Work Allowance shall be used for costs associated with the design
and construction of Tenant’s Work, as described in Exhibit D, attached hereto.
TENANT shall repay the Tenant Work Allowance in monthly payments as additional
rent, in the amount set forth on the FACE PAGE, during first five years of the
Lease Term, as set forth on the FACE PAGE, commencing in the

 

1



--------------------------------------------------------------------------------

same month as the commencement of TENANT’S obligation to pay rent, as defined in
section 7. Any costs of Tenant’s Work in excess of $100,000.00 shall be the
obligation of Tenant. Tenant’s Work shall not include the purchase by Tenant of
any furniture or similar personal property.

As conditions for the disbursement of Tenant’s Work Allowance, the following
procedures shall apply:

First: Tenant’s Contractor and Tenant Certification. Receipt by Landlord of a
Certificate of the Tenant’s Contractor and the principal of Tenant in the form
acceptable to Landlord, that (i) construction through the date of such
certification has been completed in a good and workmanlike manner and in
compliance with applicable laws and substantially in accordance with the Plans
and Specifications; (ii) upon disbursement by Landlord of funds requested by the
Request for Disbursement, as described in section 5.6 below, sufficient funds
will be available to pay in full all obligations for materials delivered, work
performed, services provided and other costs incurred in connection with the
Tenant’s Work through the end of the period covered by such Request for
Disbursement.

Second: Lien Waivers. Receipt by Landlord of lien waivers from (i) the Tenant’s
Contractor, and (ii) from all subcontractors and materialmen performing work on
or supplying materials for Tenant’s Work, for work performed and included and
paid by disbursements before the current Request for Disbursement for all
subcontractors and the current request for the Tenant’s Contractor which as to
the Tenant’s Contractor may be conditioned upon current payment;

Third: Receipt by Landlord of a certificate of the architect who prepared the
Plans and Specifications or such other person selected by Tenant and approved by
Landlord to monitor the progress of construction (the “Construction Monitor”)
stating (i) in such Construction Monitor’s best professional estimate the
percentage of Tenant’s Work that has been completed, including the cost of
materials on site as of the date of the certificate, and (ii) that such
construction has been completed in accordance with the Plans and Specifications
and as appropriate a revised binding cost bid from the approved Contractor; and

Fourth: Landlord shall have the right to retain five (5%) of the amount of each
Interim Disbursement until the Final Disbursement described hereinbelow.

Fifth: Tenant shall not be in material default of its obligations under the
Lease.

As conditions for Final Disbursement of Tenant Work Allowance, the following:

First: Landlord shall not make the Final Disbursement unless and until all of
the following conditions (the “Final Disbursement Conditions”) have been
satisfied:

Second: Certificate of Occupancy, Etc. Receipt by Landlord of all permits and
approvals required, if any, for the normal use and occupancy of the Premises,
including a final certificate of occupancy or certificate of completion shall
have been duly issued by the appropriate governmental authorities having
jurisdiction;

Third: Final Lien Waivers. Receipt by Landlord of final unconditional lien
waiver (subject only to final payment) from the Tenant’s Contractor and all
mechanics or materialmen who worked performed services at the Premises as part
of Tenant’s Work;

Fourth: Tenant’s Architect Certification. Receipt by Landlord of a certificate
of Tenant’s Architect stating that Tenant’s Work has been completed in a good
and workmanlike manner in compliance with all applicable laws and in accordance
with the Plans and Specifications.

Fifth: Tenant shall not at the time of the request for Final Disbursement be in
material default of its obligations under the Lease.

Disbursements Do Not Constitute Waiver. No disbursement of any funds from the
Landlord shall constitute a waiver of any of the conditions of the obligation of
Landlord to make further Disbursements or, in the event Tenant is unable to
satisfy any such condition for a period of thirty (30) consecutive days, no such
disbursement shall have the effect of precluding Landlord from thereafter
declaring such inability to be an Event of Default hereunder

Procedures for Disbursements. Landlord shall promptly review or cause to be
reviewed any Request for Disbursement and accompanying documentation and shall,
on or before the first business day fifteen (15) business days after receipt
thereof, either: (a) if the Request for Disbursement is in appropriate form, and
is accompanied by all other documentation required under this Lease as
conditions to the requested disbursement, make the required Disbursement,

 

2



--------------------------------------------------------------------------------

as provided in the Request for Disbursement; or (b) if the Request for
Disbursement is not in appropriate form, or is not accompanied by all other
documentation required under this Lease as conditions to the requested
disbursement, advise Tenant of any deficiency for entitlement to such requested
disbursement. Landlord’s review of such information shall be limited to whether
the documentation required pursuant to this Agreement as a condition to and in
support of the requested Disbursement was presented in due form, and without
investigation or inquiry into any details of any supporting documentation.
Landlord shall not unreasonably condition approval of any disbursement on any
additional receipts, approvals, inspections or other matters.

Landlord Improvements. Landlord shall pay for the improvements with respect to
the Building and Premises as are listed in Exhibit C.

 

  4. POSSESSION

Delivery of possession within the meaning of this Lease shall be accomplished by
LANDLORD’S delivery to TENANT of the Demised Premises after LANDLORD has
completed LANDLORD’S work, as set forth on Exhibit C.

TENANT agrees that it shall, with due diligence and all reasonable commercial
promptness, proceed to install such fixtures and equipment and to perform such
work as shall be necessary or appropriate in order to prepare the Demised
Premises for the opening of business, all in accordance with Exhibit D.

LANDLORD agrees that, upon the date of delivery of possession to the TENANT, the
Demised Premises shall, except for such work as may be required to be performed
by TENANT, be free of all violations, orders or notices of violations of all
public authorities which would directly prohibit TENANT from conducting its
business.

By virtue of occupying the Demised Premises, or installing fixtures, facilities
or equipment, or performing finishing work, whether in any such instance,
directly or through its contractor(s) or agents, TENANT shall conclusively be
deemed to have accepted the Demised Premises “as is” and to have acknowledged
that the Demised Premises are in the condition as required by this Lease, except
only and specifically as to any latent defects or latent omissions, if any, in
the LANDLORD’S construction.

 

  5. USE

TENANT shall use and occupy the Demised Premises solely and exclusively for the
conduct of TENANT’S business as described on the FACE PAGE and solely and
exclusively under the name as defined on the FACE PAGE and under no other name
except such as may be first approved by LANDLORD in writing.

 

  6. OPERATION OF BUSINESS

TENANT shall (a), except when, and to the extent that, the Demised Premises may
be untenantable by reason of damage by fire or other casualty, continuously and
uninterruptedly use, occupy, operate and conduct its business during the hours
of operation as defined on the FACE PAGE; and (b) make reference by name to the
whole Shopping Center as defined on the FACE PAGE in designating the location of
the Demised Premises in all newspaper or other advertising, stationery or other
printed material and all other reference to the location of the Demised
Premises.

 

  7. TERM

The original term of this Lease shall be for a period as defined on the FACE
PAGE of this Lease and from the “Commencement Date” hereafter provided unless
sooner terminated hereby. The Commencement Date and TENANT’S obligation to pay
annual base rent and additional rent, shall commence on the earlier of the
following dates: (a) the date which is ninety (90) days after TENANT has been
notified in writing that the Demised Premises are ready for occupancy, (b) the
date which is ninety (90) days after TENANT has accepted possession of the
Demised Premises, or (c) the date on which TENANT shall open the Demised
Premises for business. In the event the expiration of the ninety (90) day period
does not occur on the first day of the month or TENANT shall have opened the
Demised Premises for business on a day other than the first day of the month,
then the Commencement Date shall be the first day of the month next succeeding,
but all other terms and conditions of this Lease shall be effective as if the
term Commencement Date occurred on such prior date; and TENANT shall pay rent
for the fractional month on a per diem basis (calculated on the basis of a
thirty (30) day month) until the Commencement Date; and thereafter the rent
shall be paid in equal monthly installments in advance on the first day of each
month during the term of this Lease.

 

3



--------------------------------------------------------------------------------

  8. BASE RENT

For the first two Lease years, in addition to additional rent, as herein
provided, TENANT shall pay LANDLORD as base rent for the Demised Premises the
sum as defined and set forth on the FACE PAGE per year. The base rent shall be
payable in equal monthly installments as defined and set forth on the FACE PAGE
and SHALL BE PAID IN ADVANCE ON OR BEFORE THE FIRST DAY OF EACH MONTH.

The annual base rent shall be increased at the commencement of the Third Lease
year by an amount to be determined by multiplying the annual base rent paid for
the previous Lease year by a percentage as defined and set forth on the FACE
PAGE. The annual base rent shall be increased at the commencement of each Lease
option year by an amount to be determined by multiplying the annual base rent
paid for the previous Lease year by a percentage as defined and set forth on the
FACE PAGE.

 

  9. ADDITIONAL RENT

In addition to the foregoing annual base rent, all other payments to be made by
TENANT under this Lease shall be deemed to be and shall become additional rent
hereunder whether or not the same be designated as such and shall be due and
payable on demand or together with the next succeeding installment of annual
base rent, whichever shall first occur; and LANDLORD shall have the same
remedies for failure to pay the same as for a non-payment of annual base rent.
LANDLORD, at its election, shall have the right, but not the obligation, to pay
or do any act which requires the expenditure of any sums of money by reason of
the failure or neglect of TENANT to perform any of the provisions of this Lease
or cure any violation of any covenant, undertaking or agreement herein, and in
the event LANDLORD shall, at its election, pay such sums or do such acts, TENANT
agrees to pay LANDLORD, upon demand, all such sums plus interest starting the
day Landlord paid the sum, and the sums so paid by LANDLORD, shall be deemed
additional rent.

If TENANT shall fail to make payment of annual base rent or additional rent due
hereunder within five (5) days of its due date, TENANT shall automatically be
assessed, in addition to all other charges specified herein, a late charge as
defined on the FACE PAGE to the extent permitted by law for each month or
portion thereof that said payment shall be delinquent.

 

  10. ADVANCE RENTAL

LANDLORD acknowledges receipt from TENANT an amount equal to the annual base
rent and additional rent for the first full calendar month of the term hereof as
advance rental. If TENANT is in compliance with all of the terms, covenants and
conditions of this Lease, the aforesaid advance rental shall be credited against
the first rental payment due hereunder; otherwise, LANDLORD shall have the right
to use, apply or retain the whole or any part of the advance rental to the
extent required for the payment of any annual base rent and additional rent or
any other sums due LANDLORD hereunder; including any sums which LANDLORD may
expend or may be required to expend by reason of TENANT’S failure to observe or
comply with any of the terms, covenants and conditions of this Lease. In the
event that LANDLORD should sell or otherwise transfer or assign its interest in
the Shopping Center or the Demised Premises prior to crediting the advance
rental, LANDLORD may deliver the advance rental to the purchaser or other
assignee or transferee of LANDLORD’S interest, in which event LANDLORD shall be
discharged from any further liability with respect to such advance rental.
TENANT agrees that said advance rental shall be forfeited if TENANT does not
open for business as required herein. No interest shall be paid or payable on
the advance rental.

 

  11. TIME AND PLACE OF PAYMENT

TENANT shall promptly pay all rentals and other sums due hereunder, without set
off or deduction and render all statements herein to LIBERTY PROPERTY
MANAGEMENT, LLC, 20 WESTWOODS DRIVE, LIBERTY, MISSOURI 84604, or at such other
place as may be designated from time to time by LANDLORD in writing. All
payments due under this Lease shall be made by check, cashier’s check, certified
check or money order, all payments shall be received subject to clearance.
Should any check be returned to LANDLORD by TENANT’S bank for reason of
non-sufficient funds, then, in addition to LANDLORD’S other rights and remedies
therefor, TENANT shall from and after such time deliver all payments by
cashier’s check, certified check or money order.

 

  12. FAILURE TO OPEN OR TO CONDUCT BUSINESS

Should TENANT have failed to open the Demised Premises for business at the
conclusion of sixty (60) days following the Commencement Date, then LANDLORD, in
addition to all other rights and remedies provided in this Lease in case of
default, shall have the right to require specific performance by TENANT, or to
cancel or to terminate this Lease, reserving all rights for damages suffered by
reason of such default.

 

4



--------------------------------------------------------------------------------

  13. ACCORD AND SATISFACTION

No payment by TENANT or receipt by LANDLORD of a lesser amount than the
installments of annual base rent and additional rent herein stipulated shall be
deemed to be other than on account of the earliest rents due, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment as rents be deemed an accord and satisfaction, and LANDLORD may accept
such check or payment without prejudice to LANDLORD’S right to receive the
balance of such rents or pursue any other remedy in this Lease provided.

 

  14. OPERATION AND MAINTENANCE OF COMMON AREAS

Operation, and maintenance of the common areas and common facilities of the
areas of the Shopping Center is subject to the CORE Agreement, attached as
EXHIBITS E and F. The control, operation, and maintenance responsibilities for
common areas and common facilities will be fulfilled by Kimco Realty Corporation
(“Kimco”). Kimco shall, subject to the CORE Agreement, maintain as common areas
the parking lots within the areas of the Shopping Center shown upon Exhibit B
for the nonexclusive use (in common with such others as LANDLORD may prescribe,
including the occupants, employees, and customers of the store or stores upon
the areas of the Shopping Center not owned by LANDLORD) of TENANT, its agents,
employees and customers for vehicle parking. As set forth in the CORE Agreement,
the parking lot shall be well lighted, with a minimum maintained intensity of
not less than one (1) foot candle measured at the ground level during all the
period of darkness when the Building is open for business and for one-half
(1/2) hour before and one (1) hour after such business hours; provided, however,
Kimco shall not, in any event be required to light the Common Area on its Site
after 10:00 p.m. Upon request of CPSI through the Landlord, Kimco shall keep the
Common Areas open and lighted after 10:00 p.m. provided that the additional cost
of so doing shall be borne by CPSI (if only CPSI remains open) or by CPSI and
such other store that may elect to remain open after 10:00 p.m., pro rata.

 

  15. CONTROL OF COMMON AREA

All parking areas, access roads and facilities which may be furnished in or at
the Shopping Center, including employee parking areas, truck way or ways,
driveways, loading docks and areas, delivery passages, package pick-up stations,
sidewalks, malls, courts and ramps, landscaped and planting areas, retaining
walls, stairways, bus stops, first aid stations, comfort stations, lighting
facilities, signs, music program service, if any, and all other areas and
improvements for the general use, in common, of tenants, their officers, agents,
employees, and customers, shall at all times be subject to exclusive control and
management pursuant to the CORE Agreement, the rights and obligations of which
may be delegated, assigned, or subcontracted , in whole or in part, under this
section to a tenant or tenants or third parties) and LANDLORD shall have the
right from time to time to establish, modify and enforce reasonable rules and
regulations with respect to all facilities and areas mentioned in this section.

 

  16. COMMON AREA MAINTENANCE AND MANAGEMENT CHARGE

TENANT shall pay LANDLORD, as additional rent, when and as invoiced, a common
area maintenance charge as defined in the CORE Agreement. The amount of TENANT’S
pro rata share of the aforementioned total cost is computed by using the
fraction, the numerator of which is the square foot area of the Demised Premises
and the denominator of which is the gross leasable square foot area in the
Shopping Center, as defined in the CORE Agreement. The pro-rata share, as
described herein above is 4.94%

The total cost of operating, repairing, replacing and maintaining the common
areas and facilities of the Shopping Center shall include all reasonable and
proper costs and expenses of operating and maintaining the Common Areas
(including compensation of on-site managers and on-site administrative
personnel) in a manner consistent with a first class shopping center and in an
amount consistent with that incurred for the maintenance of similar shopping
centers; provided however, there shall be excluded from the calculation of the
common area maintenance charge, the following items: real estate taxes, fees or
dues for merchants or other tenant associations, cost of repairs, maintenance or
replacement of or to any buildings; utility systems or truck docks and ramps or
customer pick-up areas of any other tenant or occupant of the Shopping Center,
repairs or replacements necessitated by the negligence or wrongful action of
Kimco that were made to correct any condition in the existence prior to the date
hereof, amounts paid to entities related to Kimco in excess of the cost of such
services from any competitive source, amounts reimbursable from insurance
proceeds or by any tenant in the shopping center other than pursuant to a common
area expense provisions similar to this paragraph, repairs or replacements of a
capital nature unless the costs of same are amortized over the useful life of
such repairs or replacements, trash and rubbish collection and disposal from
other tenants of the shopping center, depreciation, amortization other than as
set forth above, interest, or overhead or profit to the extent such overhead or
profit exceeds, in the aggregate, 5% of the balance of common area expenses. It
is understood that all of the costs and expenses of operating, repairing,
replacing and maintaining the common areas and facilities of the Shopping Center
shall be considered in determining TENANT’S pro rata share of such total cost,
regardless of whether TENANT is directly benefitted by any such cost or expense.

 

5



--------------------------------------------------------------------------------

  17. USE OF ADDITIONAL AREAS

The use and occupation by TENANT of the Demised Premises shall include the use
in common with others entitled thereto of the common areas, employees’ parking
areas, service roads, loading facilities, sidewalks and customer car parking
areas, shown and depicted on Exhibit B and other facilities as may be designated
from time to time by LANDLORD, subject however to the terms and conditions of
this Lease and to reasonable rules and regulations for the use thereof as
prescribed from time to time by LANDLORD.

 

  18. UTILITY CHARGES

LANDLORD shall, at its sole expense, arrange for the entry and connection of all
necessary utility service to the Demised Premises, but shall not be required to
pay any connection, “hook-up” or meter charge, or impact fees charged due to
TENANT’S proposed usage of the Demised Premises. TENANT shall pay for all water
fees, sprinkler system water fees, sewage service charges, fuels, electricity,
steam and gas used in or at the Demised Premises for any purpose. In no event
shall LANDLORD be liable for an interruption or failure in the supply of such
utilities to the Demised Premises. If LANDLORD is billed direct for sprinkler
system water fees or any other utility fees, TENANT in turn will be billed by
LANDLORD. This fee will be due and payable within ten (10) days of receipt of
invoice from LANDLORD.

 

  19. TAXES ON OR IN RESPECT OF RENTALS

TENANT shall pay all rent taxes applicable to all rent and, in the event of the
enactment, adoption or enforcement by any governmental authority (including the
United States, any state and any political or governmental subdivision) of any
assessment, levy or tax, whether sales, use or otherwise, on or in respect of
the rentals and charges set forth herein, or on or in respect of the right to
lease, use or occupy the Shopping Center and/or the Demised Premises. TENANT
shall pay such assessment, levy or tax to LANDLORD, or, at LANDLORD’S option,
TENANT shall pay such assessment, levy or tax directly to the governmental
authority. If such assessment, levy or tax is imposed upon or in respect of all
of the rentals derived from the Shopping Center, or is imposed on or in respect
of the Shopping Center as a whole, or imposed on or in respect of the right to
lease, use or occupy the Shopping Center as a whole, TENANT shall pay to
LANDLORD its pro rata share of such assessment, levy or tax. TENANT’S share
shall be determined by using the fraction described in Section 16 hereof.
Notwithstanding the foregoing, this Section shall not impose upon TENANT the
obligation to reimburse LANDLORD for any income, gift, inheritance, or estate
tax as such taxes are now structured and imposed. Initially, TENANT’S payment of
the rent tax on rental shall be as defined on the FACE PAGE per year, which
shall be as defined on the FACE PAGE per month payable in advance on or before
the first day of each month.

 

  20. PROPERTY TAXES

TENANT shall pay LANDLORD, as additional rent, a real property tax contribution
charge which shall be the greater of (a) TENANT’S pro rata share of all real
property taxes which may be levied or assessed by any lawful authority against
the Building and the common areas of the Shopping Center or against LANDLORD in
respect of the land and improvements in the Building/or the common areas of the
Shopping Center, or (b) a minimum charge as defined on the FACE PAGE per square
foot of TENANT’S Demised Premises per year.

The amount of TENANT’S minimum charge and the amount of TENANT’S pro rata share
of the aforesaid total taxes assessed against the Building or against the
LANDLORD in respect of the land and improvements in the Building shall be
computed by using the fraction the numerator of which shall be the square foot
area of the Demised Premises and the denominator of which shall be the gross
leasable square foot area in the Building. The amount of TENANT’S minimum charge
and the amount of TENANT’S pro rata share of the aforesaid total taxes assessed
against the Shopping Center or against the LANDLORD in respect of the land and
improvements in the Shopping Center shall be computed by using the fraction the
numerator of which shall be the square foot area of the Demised Premises and the
denominator of which shall be the gross leasable square foot area in the
Shopping Center. Initially, TENANT’S minimum charge shall be as defined and set
forth on the FACE PAGE per year, which shall be paid as defined and set forth on
the FACE PAGE per month. If the term of this Lease shall begin on and/or
terminate at a time other than the beginning (or ending, as the case may be) of
a tax year, a proper apportionment of said real estate taxes for the year shall
be made to cover the fraction of a year included within the term of this Lease.

TENANT shall pay the tax contribution charge to LANDLORD in twelve (12) equal
monthly installments which shall be paid in advance on or before the first day
of each month, which may, at LANDLORD’S election, be based upon an estimate of
taxes to become due. Upon receipt of the actual tax bill with respect to each
calendar year for which TENANT’S pro rata share of the tax contribution charge
exceeds the minimum charge as defined on the FACE PAGE, LANDLORD shall deliver
to TENANT a copy of the tax bill and a statement for such year and the monthly
payments paid or payable shall be adjusted between LANDLORD and TENANT, TENANT
hereby agreeing that TENANT shall pay LANDLORD within thirty (30) days of
receipt of such bill and statement such amounts as may be necessary to effect
adjustment to the agreed pro rata share for such year.

 

6



--------------------------------------------------------------------------------

In the event that either (a) during any prior calendar year TENANT’S pro rata
share of the tax contribution charge as finally adjusted exceeds the minimum
charge as defined on the FACE PAGE, or (b) an estimate, statement or projection
in writing by the taxing authority indicates that taxes with respect to the
current calendar year will exceed the minimum charge as defined on the FACE
PAGE, LANDLORD shall have the right in either event to increase the monthly
installments for the balance of the current year by such amounts as required to
equal in the aggregate TENANT’S pro rata share for such prior calendar year or
in respect of such estimate. Upon receipt of the actual tax bill with respect to
such calendar year, LANDLORD shall deliver to TENANT a copy of the tax bill and
a statement for such year and the monthly payments paid or payable shall be
adjusted between LANDLORD and TENANT, both LANDLORD and TENANT hereby agreeing
that TENANT shall pay LANDLORD or LANDLORD shall credit TENANT’S account or pay
TENANT, if in respect of TENANT’S final Lease Year, (but in no event in
reduction of the minimum charge as defined on the FACE PAGE) within thirty
(30) days of receipt of such bill and statement such amounts as may be necessary
to effect adjustment to the agreed pro rata share for such period.

 

  21. INSURANCE PREMIUMS

TENANT shall pay LANDLORD, as additional rent, an insurance premium contribution
charge which shall be the greater of (a) TENANT’S pro rata share of all premiums
for fire insurance, extended coverage insurance, liability insurance, “other
perils” insurance, and any other insurance carried by LANDLORD on or with
respect to the Building, or (b) a minimum charge as defined on the FACE PAGE per
square foot of TENANT’S Demised Premises per year. The amount of TENANT’S
minimum charge and the amount of TENANT’S pro rata share of the aforesaid total
premiums shall be computed by using the fraction the numerator of which shall be
the square foot area of the Demised premises and the denominator of which shall
be the gross leasable square foot area in the Building. Initially, TENANT’S
minimum charge shall be as defined and set forth on the FACE PAGE per year,
which shall be paid as defined and set forth on the FACE PAGE per month.

TENANT shall pay the insurance premiums contribution charge to LANDLORD in
twelve (12) monthly installments which shall be paid in advance on or before the
first day of each month. Upon receipt of insurance premium bills with respect to
each calendar year for which TENANT’S pro rata share of the insurance premiums
contribution charge shall exceed the minimum charge as defined on the FACE PAGE,
LANDLORD shall deliver to TENANT a copy of the premium bills and a statement
therefor and the monthly payments paid or payable shall be adjusted between
LANDLORD and TENANT, TENANT hereby agreeing that TENANT shall pay LANDLORD
within thirty (30) days of receipt of such bills and statement such amounts as
may be necessary to effect adjustment to the agreed pro rata share for such
year.

In the event that during any prior calendar year TENANT’S pro rata share of the
insurance premiums contribution charge as finally adjusted exceeds the minimum
charge as defined on the FACE PAGE, LANDLORD shall have the right to increase
the monthly installments for the balance of the current year by such amounts as
required to equal in the aggregate TENANT’S pro rata share for such prior
calendar year. Upon receipt of the premium bills with respect to such calendar
year, LANDLORD shall deliver to TENANT a copy of the premium bills and a
statement for such year and the monthly payments paid or payable shall be
adjusted between LANDLORD and TENANT, both LANDLORD and TENANT hereby agreeing
that TENANT shall pay LANDLORD or LANDLORD shall credit TENANT’S account or pay
TENANT, if in respect of TENANT’S final Lease Year, (but in no event in
reduction of the minimum charge as defined on the FACE PAGE) within thirty
(30) days of receipt of such statement such amounts as may be necessary to
effect adjustment to the agreed pro rata share for such period. If the term of
this Lease shall begin and/or terminate at a time other than the beginning (or
ending, as the case may be) of an insurance policy year, a proper apportionment
of said insurance premiums for the year shall be made to cover the fraction of a
year included within the term of this Lease.

If there should ever be any additional or extra premium for fire insurance,
extended coverage insurance, liability insurance, “other perils” insurance, and
any other insurance carried by LANDLORD on or with respect to the Shopping
Center, and if the additional or extra premium results from articles which are
kept, used, sold or offered for sale by TENANT, or results from any activity
which is carried on or conducted by TENANT, then at LANDLORD’S election which
may be made and changed from time to time TENANT shall pay to LANDLORD the full
amount of the additional or extra premium regardless of whether LANDLORD has
given its consent with respect to any particular article or activity. The
additional or extra premium shall be paid in the same manner in which TENANT’S
pro rata share of the other premiums is to be paid and shall be considered
additional rent under this Lease. Whether any additional or extra premium is
charged, and, if so, the amount thereof, shall be determined from the bills,
rate schedules, letters or other written statements of the insurance company
charging the additional or extra premiums.

 

7



--------------------------------------------------------------------------------

  22. TENANT’S LIABILITY AND CASUALTY INSURANCE

TENANT shall, during the entire term hereof, keep in full force and effect (a) a
policy of liability insurance which shall include personal injury, property
damage, and personal injury liability insurance with respect to the Demised
Premises, and the business operated by TENANT and any subtenant or assignee of
TENANT in the Demised Premises, in which the limits of liability shall not be
less than that which is provided by a $ 2,000,000 combined single limit policy,
on a per occurrence basis for damages resulting from bodily injury or death,
personal injury and property damage with the employee exclusion deleted, (b) a
policy of fire and casualty insurance in an amount equal to the full value of
the leasehold improvements to the Demised Premises, and (c) a policy of fire and
casualty insurance in an amount equal to the full value of TENANT’S trade
fixtures and inventory. LANDLORD and MANAGING AGENT shall be designated as an
additional named insured with respect to the policy of liability insurance and
the policy of fire and casualty insurance on the leasehold improvements, with
each such insurance company and the terms of each such policy approved by
LANDLORD, and with each such insurance company agreeing to give notice to
LANDLORD, by notifying both LANDLORD and its managing agents, at least thirty
(30) days in advance, of any cancellation or any change in coverage. TENANT will
furnish to LANDLORD at least thirty (30) days before TENANT opens for business
and thirty (30) days before expiration or termination of any such policy, copies
of policies or certificates of insurance evidencing such policy of liability
insurance and such policy of fire and casualty insurance on the leasehold
improvements. Notwithstanding anything to the contrary herein, the insurance
company herein described shall be “A Rated” or better by either Moody’s or
Standard and Poor’s.

 

  23. INDEMNIFICATION OF LANDLORD

TENANT will indemnify LANDLORD and save it harmless from and against any and all
claims, actions, loss, cost (including attorney’s fees), damages, expenses, and
liability (including statutory liability and liability under workmen’s
compensation laws) in connection with loss of life, personal injury and/or
damage to property arising from or growing out of (a) any occurrence in, upon or
at the Demised Premises, or the occupancy or use by TENANT of the Demised
Premises or any part thereof, and (b) any activities of TENANT in the Shopping
Center which are occasioned wholly or in part by any act or omission of TENANT,
TENANT’S partners, agents, contractors, sub-contractors, invitees, customers,
employees, servants, lessees or concessionaires. In case LANDLORD shall, without
fault on its part, be made a party to any litigation commenced by or against
TENANT, then TENANT shall protect and hold LANDLORD harmless and shall pay all
costs, expenses, and reasonable attorney’s fees incurred or paid by LANDLORD in
connection with such litigation. As used in this indemnification provision, the
term “Demised Premises” shall include the entire sidewalk in front of the
Demised Premises, extending to the outer edge of the sidewalk, and shall include
all loading areas used by TENANT or used for the benefit of TENANT’S business.

 

  24. LOSS AND DAMAGE

LANDLORD shall not be liable for any damage to property of TENANT or of others
entrusted to TENANT or to employees of TENANT, nor for the loss of or damage to
any property of TENANT or of others by theft or otherwise. LANDLORD shall not be
liable for any injury (including death) or damage to persons or property
resulting from fire, explosion, falling plaster, steam, gas, electricity, water,
rain or snow or leaks from any part of the Demised Premises or from the pipes,
appliances or plumbing works or from the roof, street or subsurface or from any
other place or by dampness or by any other cause of whatsoever nature. LANDLORD
shall not be liable for any such damage caused by other tenants or persons in
the Demised Premises, occupants of adjacent property of the Shopping Center, or
the public, or caused by operations in construction of any private, public, or
quasi-public work. LANDLORD shall not be liable to TENANT for any latent defect
in the Demised Premises or in the building of which they form a part. All
property of TENANT kept or stored on the Demised Premises shall be so kept or
stored at the risk of TENANT only, and TENANT shall hold LANDLORD harmless from
any claims arising out of damage to the same, including subrogation claims by
TENANT’S insurance carriers.

 

  25. TENANT’S RIGHT TO MAKE ALTERATIONS

TENANT covenants and agrees that it shall not make any alterations, improvements
or additions to or upon the Demised Premises during the term of this Lease or
any extension hereof, if any, without first obtaining the prior, specific
written consent of LANDLORD on reasonable written notice to LANDLORD. TENANT
shall not cut or drill into, or secure any fixture, apparatus or equipment of
any kind to any part of the Demised Premises without first obtaining the prior,
specific written consent of LANDLORD on reasonable prior written notice to
LANDLORD. All alterations, improvements and additions made by TENANT as
aforesaid shall remain upon the Demised Premises at the expiration or earlier
termination of this Lease and shall become the property of LANDLORD upon
installation, unless LANDLORD shall prior to the termination of this Lease have
given written notice and direction to TENANT to remove the same at TENANT’S sole
cost and expense, in which event TENANT shall at its expense remove such
alterations, improvements and additions and restore the Demised Premises to the
same good

 

8



--------------------------------------------------------------------------------

working order and condition in which it was at the commencement of the lease
term. Should TENANT fail so to do, LANDLORD may do so, at LANDLORD’S option,
collecting in such instance the cost and expense thereof from the TENANT as
additional rent.

 

  26. LANDLORD’S RIGHT TO MAKE ALTERATIONS

LANDLORD hereby reserves the right at any time to make alterations or additions
to, and to build additional stories on the building in which the Demised
Premises are contained and to build adjoining the same. LANDLORD also reserves
the right to construct and remove other buildings or improvements in the
Shopping Center from time to time and to make alterations thereof or additions
thereto and to build additional stories on any such building or buildings and to
build adjoining same and to construct double-deck or elevated parking
facilities. LANDLORD further reserves the right to enter and use the Demised
Premises and adjacent property for the purpose of installing, repairing and
removing wiring, piping, ducts and conduits for service or performing other work
related to such construction, alteration, or addition to the Demised Premises or
other buildings in the Shopping Center, provided that LANDLORD shall not
unreasonably interfere with the use of the Demised Premises by TENANT.

 

  27. TRADE FIXTURES

All trade fixtures installed by TENANT in the Demised Premises shall remain the
property of TENANT and shall be removable at the expiration or earlier
termination of this Lease or any renewal or extension thereof, provided TENANT
shall not at such time be in default under any covenant or agreement contained
in this Lease, and provided, further, that in the event of such removal TENANT
shall promptly and fully restore the Demised Premises to its original order and
condition. Any such trade fixture not removed at or prior to such termination
shall be and become the property of LANDLORD. All lighting fixtures, air
conditioning equipment, electrical and plumbing installations, ceiling and
ceiling support systems, the store front and demising and interior partitions,
whether or not installed by TENANT, shall not be considered trade fixtures and
shall not be removable by TENANT at the expiration or earlier termination of
this Lease or at the expiration of any renewal or extension thereof and shall
become the property of LANDLORD.

 

  28. AFFIRMATIVE COVENANTS OF TENANT

TENANT agrees:

(a) To comply with any and all requirements of any of the constituted public
authorities having, or purporting to have, jurisdiction and with the terms of
any State, Federal, or local statute, ordinance, or regulation applicable to
TENANT or its use of the Demised Premises and to save and hold LANDLORD harmless
from, and by these terms to indemnify LANDLORD for any and all penalties, fines,
costs, expenses or damages, including, without limitation, LANDLORD’S attorney’s
fees resulting from TENANT’S failure to do so;

(b) To give LANDLORD prompt written, full, complete, and specific notice of any
accident, fire, damage, or injury whatsoever occurring in, on or to the Demised
Premises;

(c) That all loading and unloading of goods shall be done only at such times and
in the areas and through such entrances as may be designated for such purposes
by LANDLORD and that trailers or trucks shall not be permitted to remain parked
overnight in any area of the Shopping Center, whether loaded or unloaded, or to
park or permit the parking of trucks and delivery vehicles so as to unreasonably
interfere with, or suffer or permit any use thereon to interfere with, the use
of any driveways, walks, roadways, highways, streets, or parking areas or other
Common Areas.

(d) To keep all garbage and refuse in the kind of container specified by
LANDLORD and to place the same outside of the Demised Premises prepared for
collection in the manner and at the times and places specified by LANDLORD in
accordance with all regulations of the public authorities having, or purporting
to have, jurisdiction, and TENANT shall pay the cost of removal of any of
TENANT’S garbage and refuse;

(e) To keep the exterior areas immediately adjoining the Demised Premises i.e.
sidewalks, loading ramps, and service areas clean and free from dirt and
garbage, trash, paper and all other refuse by TENANT to the satisfaction of
LANDLORD. TENANT shall not burn any rubbish or place or permit any obstruction
or merchandise in such areas;

(f) To keep the Demised Premises clean, orderly, sanitary and free from
objectionable odors; and TENANT shall use at TENANT’S cost a qualified pest
extermination contractor, whose services shall be scheduled so as not to
unreasonably interfere with the operation of the Shopping Center, but on a
frequency sufficient to keep the Demised Premises free of controllable insects,
vermin, pests, etc.;

(g) To use TENANT’S good faith reasonable efforts to require their agents,
employees,. tenants and concessionaires to park their respective vehicles in or
on any of the Parking Areas at such locations as may from time to time be
designated by LANDLORD as areas for employee parking.;

 

9



--------------------------------------------------------------------------------

(h) To keep TENANT’S signs and exterior lights well lighted at all times during
the term of this Lease during TENANT’S hours of operation as provided and
defined on the FACE PAGE and to keep the Demised Premises open for business
during TENANT’S hours of operation, and for such additional hours as may become
the standard as maintained by a majority of the tenants of the Shopping Center;

(i) To conduct its business in the Demised Premises in all respects in a
dignified manner and in accordance with good and generally accepted standards of
operations, as appropriate for a first-class community shopping center, to help
establish and maintain a good reputation for the whole Shopping Center;

(j) To comply with all reasonable rules and regulations of LANDLORD in effect at
the time of the execution of this Lease and at any time or times and from time
to time promulgated by LANDLORD, which LANDLORD in its sole discretion shall
deem necessary or appropriate in connection with the Demised Premises, the
Building, or the building(s) of the Shopping Center, including, without
limitation, the installation of such fire extinguishers and other safety
equipment as LANDLORD may reasonably require;

(k) [Intentionally omitted.]

(l) To be responsible for and to pay before delinquency all municipal, county or
state taxes assessed during the term of this Lease against any leasehold
interest or personal property of any kind, owned or placed in, upon or about the
Demised Premises by the TENANT;

(m) To comply fully with all fire and safety codes, rules and regulations, in
effect from time to time during the term of this Lease, of the public
authorities having, or purporting to have, jurisdiction and to install, keep,
and maintain at TENANT’S cost and expense any and all systems, equipment, and
the like or differing required by any of the same;

(n) To use TENANT’S plumbing facilities for no other purpose than that for which
they are constructed, and no foreign substance of any kind shall be thrown
therein, and the expense of any breakage, stoppage, or damage resulting from a
violation of this provision shall be borne by TENANT, who shall, or whose
employees, agents, or invitees may have caused such breakage, stoppage, etc.;

(o) TENANT shall service, repair and keep clean of grease, all ventilation
systems serving the Demised Premises;

(p) TENANT shall, if the Demised Premises are equipped with air conditioning and
heating facilities separate from those in the remainder of the Shopping Center,
keep the Demised Premises at a temperature commensurate with similar stores in
the Shopping Center or the common enclosed areas and sufficiently high to
prevent freezing of water and sprinkler pipes and plumbing fixtures;

(q) TENANT shall at all times keep, maintain and replace, at TENANT’S sole
expense not to be reimbursed by LANDLORD, the interior of the Demised Premises
in good working order, condition and repair including reasonable periodic
painting as determined by LANDLORD, together with all fixtures and all
electrical, plumbing, heat, air conditioning (including maintenance of the air
conditioning and heating systems every two months by a licensed air conditioning
contractor) and all other mechanical and other installations therein, all doors,
and all plate glass and door and window glass using materials and labor of kind
and quality equal to or better than the original work. Except only and solely as
specifically provided in any, if any, written attachment to this Lease signed by
LANDLORD, LANDLORD shall have no obligation to repair, maintain, alter or modify
in any respect whatsoever the Demised Premises, or any part or portion thereof,
or any plumbing, heating, electrical, air conditioning or other mechanical or
other installation therein. However, if TENANT fails to replace any damaged or
broken glass, LANDLORD shall have the right to do so at the expense of the
TENANT. TENANT shall surrender the Demised Premises at the expiration or earlier
termination of this Lease in as good condition as when received, excepting only
and solely deterioration caused by mere ordinary wear and tear and damage by
fire or other casualty of the kind actually insured against by TENANT in
standard policies of fire insurance with extended coverage. TENANT shall
surrender all keys for the Demised Premises to LANDLORD at the place then fixed
for the payment of rent and shall inform LANDLORD of all combinations on locks,
safes and vaults, if any, in the Demised Premises;

(r) TENANT shall forthwith pay all liens of contractors, subcontractors,
sub-subcontractors, mechanics, laborers, and materialmen and all other items of
like character and that TENANT does hereby indemnify LANDLORD against all legal
costs and charges, bond premiums for release of liens, including all attorney’s
fees of LANDLORD incurred in and about the prosecution or defense of any suit in
discharging the Demised Premises and, alternatively, the Shopping Center or any
part or portion thereof from any liens, judgments, or encumbrances caused or
suffered to be caused, directly or indirectly, by TENANT, and that all the costs
and charges above referred to shall be considered as rent due and shall be
included in any lien for rent; and

 

10



--------------------------------------------------------------------------------

(s) TENANT shall not have any authority to create any liens for labor or
material on or against the LANDLORD’S interest in the Demised Premises or the
Shopping Center and all persons contracting with TENANT for the destruction or
the removal of any building or for the erection, installation, alteration, or
repair of any building or other improvements in, on or to the Demised Premises;
and all materialmen, contractors, subcontractors, mechanics, and laborers are
hereby charged with notice that they must look solely and only to TENANT’S
interests in the Demised Premises to secure the payment of any bill for work
done or material furnished during the rental period created by this Lease and,
specifically, not to the LANDLORD or the LANDLORD’S interest. TENANT agrees that
it will include the language of this paragraph in any contract or agreement for
any work done for TENANT in the Demised Premises.

(t) Promotional Services Association. LANDLORD may organize, sponsor and
support, as hereinafter provided, and, as Developer may determine from time to
time, either (i) a Merchants’ or Advertising and Promotional Services
Association (hereinafter called “Association”) or (ii) a Promotion Fund
(hereinafter called “Fund”) the purpose of which shall be to promote and enhance
the commercial activities of the retail business conducted in the Shopping
Center. TENANT shall join the Association or contribute to the Fund, as the case
may be, and maintain such membership or contributions for the period provided
for in the CORE Agreement. TENANT, during the entire period that it is a: member
of the Association or contributor to the Fund, as the case may be, shall pay
monthly dues to the Association or make monthly contributions to the Fund, as
the case may be, at the annual rate set forth in the CORE Agreement.

 

  29. NEGATIVE COVENANTS OF TENANT

TENANT agrees that it will not do any of the following without the express,
specific prior consent in writing of the LANDLORD:

(a) Use or operate any machinery or equipment that, in LANDLORD’S opinion, is
harmful to the building or disturbing to other tenants in the building or the
Shopping Center of which the Demised Premises is a part; nor shall TENANT use
any loudspeakers, televisions, phonographs, radios or other like or differing
devices in a manner so as to be heard or seen outside of the Demised Premises,
nor use or permit to be used, the sidewalks adjacent to the Demised Premises, or
any other premises outside of the Demised Premises for the sale or display of
any merchandise or for any other business occupation or undertaking;

(b) Keep, use, sell, or offer for sale in or upon the Demised Premises any
article which may be prohibited by law, ordinance or governmental regulation or
by the standard form of insurance policy which affords insurance coverage to
LANDLORD with respect to the Shopping Center;

(c) Do, or suffer to be done, any act, manner or thing objectionable to the fire
insurance companies whereby the fire insurance or any other insurance now in
force or hereafter to be placed on the Demised Premises or any part thereof, or
on the building or Shopping Center of which the Demised Premises is a part shall
become void or suspended, or whereby the same shall be rated at a more hazardous
risk than at the date when TENANT received possession hereunder; in case of a
breach of this covenant, in addition to all other remedies of LANDLORD
hereunder, TENANT agrees to pay to LANDLORD as additional rent any and all
increase or increases or premiums on insurance carried by LANDLORD on the
Demised Premises, or any part thereof, and on the building and Shopping Center
of which the Demised Premises is a part, caused in any way by the occupancy or
use of TENANT;

(d) Commit or suffer to be committed any waste upon the Demised Premises or any
nuisance or other act or thing which may disturb the quiet enjoyment of any
other tenant in the building in which the Demised Premises may be located, or in
the Shopping Center, or which may disturb the quiet enjoyment of any person
within five hundred feet of the boundaries of the Shopping Center;

(e) Allow any cuts or penetration in the roof, canopy or walls of the Demised
Premises; TENANT being responsible for the cost of repairs to the roof, canopy
or walls because of openings, cuts or roof penetrations by TENANT or TENANT’S
contractors even though TENANT first obtained LANDLORD’S prior written consent
thereto;

(f) Attach any antenna or other projections to the roof or the outside walls of
the Demised Premises of the building or Shopping Center of which the Demised
Premises is a part; TENANT being responsible for the cost of repairs to the
roof, canopy or walls because of openings, cuts or roof penetrations by TENANT
or TENANT’S contractors even though TENANT first obtained LANDLORD’S prior
written consent thereto;

(g) Erect or maintain an awning or other device protecting against the sun or
the elements; however, TENANT agrees, upon obtaining prior written consent of
LANDLORD as to such erection or maintenance, that it will at its own expense
keep such awning or device in good condition and repair and that it will replace
or recover the same whenever, in LANDLORD’S opinion, it shall become shabby or
unattractive in appearance;

 

11



--------------------------------------------------------------------------------

(h) Paint or decorate any part of the exterior of the Demised Premises and
TENANT agrees to remove promptly upon order of LANDLORD any paint or any such
decoration which has been applied to or installed upon the exterior of the
Demised Premises or to take such other action with reference thereto as LANDLORD
may direct;

(i) Conduct any auction, fire, bankruptcy, liquidation, going-out-of-business,
selling-out or like sale in, on or about the Demised Premises (but this
provision shall not restrict the absolute freedom of such occupant to determine
its own selling prices nor shall it preclude the conduct of periodic seasonal,
promotional or clearance sales);

(j) Execute or deliver any security agreement or financing statement or
otherwise create any security interest in any trade fixtures, fixtures or
equipment or other property placed in or on the Demised Premises at any time;

(k) Solicit business or distribute any handbills or other advertising matter in
the common areas of the Shopping Center including, without limitation,
sidewalks, pedestrian walkways, and parking areas and lots; or use, or permit to
be used, the common Area, or Sidewalks adjacent to such occupant’s space, or any
other premises outside such space, for the sale or display of any merchandise or
for any other business, occupation or undertaking (except for activities
sponsored by any Promotional Services Association).

(l) Operate a pool room, an arcade, vending machines, pinball machines, or
electronic games or similar devices, or operate a massage parlor, a store
dealing in sexually oriented material or entertainment, a store selling or
permitting the use of illegal drugs or drug paraphernalia, within the Demised
Premises.

(m) Use or permit the use of any portion of their respective Buildings for any
activity of a type which is not generally considered appropriate for a
first-class community shopping center conducted in accordance with good and
generally accepted standards of operation.

 

  30. SIGNS

TENANT will not exhibit, inscribe, paint, or affix any sign, advertisement,
notice or other lettering on any part of the outside of the Demised Premises or
of the building of which the Demised Premises are a part, or inside the Demised
Premises if visible from the outside, without first obtaining LANDLORD’S prior
written approval thereof. In the event TENANT installs such signage without said
approval, LANDLORD reserves the right for itself or its authorized agents,
employees, or designees, to enter the Demised Premises and remove such signage
immediately without thereby being liable for trespass or conversion. TENANT
further agrees to maintain such sign, lettering, etc., as may be approved in
good condition and repair at all times. TENANT agrees that all outdoor signs
installed or maintained within the Demised Premises shall conform to Exhibit D
of the CORE Agreement, and TENANT agrees that it will have any such a sign
prepared and installed at TENANT’S expense.

 

  31. PERFORMANCE OF TENANT’S COVENANTS

TENANT covenants and agrees that it shall timely and fully perform all
agreements and covenants herein expressed on its part to be performed, that it
shall, promptly upon receipt of written notice of non-performance thereof,
comply with the requirements of such notice, and that, if TENANT shall not
comply with such notice to the satisfaction of LANDLORD within forty-eight
(48) hours after delivery thereof (or if such compliance cannot reasonably be
completed within forty-eight (48) hours, if TENANT shall not commence to comply
within such period and thereafter in good faith expeditiously proceed to
completion with all due diligence) LANDLORD may, at its option, do or cause to
be done any or all of the things specified in said notice and in so doing
LANDLORD shall have the right to cause its agents, employees and contractors to
enter upon the Demised Premises and in such event shall have no liability
whatsoever to TENANT for any loss or damage resulting in any way or manner
whatsoever from such action; and TENANT agrees to pay promptly upon demand any
expense whatsoever incurred by LANDLORD in taking such action, any such sum to
be collectible from TENANT as additional rent hereunder.

 

  32. RIGHTS OF LANDLORD

LANDLORD reserves, without limitation to any and all of LANDLORD’S other rights
under this Lease, the following rights with respect to the Demised Premises:

At all reasonable times whether or not during TENANT’S hours of operation and
from time to time, by itself or its duly authorized agents or designees to go
upon and inspect the Demised Premises, and every part thereof, and at its option
to make repairs, alterations and additions to the Demised Premises or the
building of which the Demised Premises is a part.

 

12



--------------------------------------------------------------------------------

To display a “For Lease” or other sign at any time and from time to time after
notice from either party, whether express or implied by conduct, of intention to
terminate this Lease, or any time within six (6) months prior to the expiration
of the term of this Lease, except on display windows or on door or doors leading
into the demised premises. Prospective tenants authorized by LANDLORD may
inspect the demised premises at all reasonable hours at any time and from time
to time whether or not during TENANT’S hours of operation.

To install or place upon, or affix to, the roof and exterior walls of the
Demised Premises equipment, signs, displays, antenna, and any other object(s) or
structure(s) of any kind or sort, provided only and solely that the same shall
not materially impair the structural integrity of the building or interfere
directly with TENANT’S occupancy.

 

  33. RESPONSIBILITIES OF LANDLORD

LANDLORD shall maintain the roof, downspouts, exterior wall and wall area. In
the event any repairs become necessary to the structural portions of the roof,
exterior walls, or foundations of the Demised Premises, or sidewalks adjacent to
said Demised Premises, during the term of this Lease, then, upon written notice
from TENANT to LANDLORD stating the necessity therefor and the nature thereof,
LANDLORD with reasonable promptness, and at its own expense, shall make any such
necessary repairs specified in such notice. If LANDLORD is required to make
repairs to structural portions by reason of TENANT’S negligent acts or omission
to act, TENANT shall pay LANDLORD’S cost for making such repairs plus twenty
percent (20%) for overhead. The phrase “structural portions” as above used shall
not be so construed as to require LANDLORD to make repairs to interior surfaces
of the Demised Premises unless the damage to such interior surface resulted from
defects otherwise required to be kept in repair by LANDLORD. LANDLORD shall not
be liable for damage to any goods or property, or injury to person (including
death) caused by failure to perform any maintenance or repair which LANDLORD is
obligated hereunder to perform unless TENANT shall first have notified LANDLORD
of the need for same in writing and LANDLORD shall then have had a reasonable
time thereafter to perform same with due diligence. LANDLORD shall not be
responsible for maintaining and repairing window frames located in the exterior
building wall.

 

  34. EVENTS OF DEFAULT

The occurrence of any one or more of the following shall constitute an event of
default hereunder:

Failure of TENANT to commence business within the time period specified in
Section 12 hereof; and,

Discontinuance by TENANT of the continuous conduct of all or a substantial
portion of its business in the Demised Premises for a period of fifteen
(15) days or greater; and,

The filing of a petition by or against TENANT for adjudication as a bankrupt or
insolvent, or for its reorganization or for the appointment of a receiver or
trustee of TENANT’S property; any reorganization or proceedings under any
provisions of the Federal Bankruptcy Code; an assignment by TENANT for the
benefit of creditors; or the taking possession of the property of TENANT by any
governmental officer or agency pursuant to the statutory authority for the
dissolution or liquidation of TENANT. If a petition in a bankruptcy or
insolvency or for reorganization for the appointment of a receiver or trustee of
all or a portion of the property of TENANT shall be filed against TENANT in any
court, pursuant to any statute either of the United States or of any state, and
if, within thirty (30) days thereafter, TENANT fails to secure a discharge
thereof, or if TENANT shall voluntarily file any such petition or make an
assignment for the benefit of creditors or petition for or enter into an
arrangement, or if this Lease is taken under writ of execution (herein called
“Act of Bankruptcy”), then TENANT shall be deemed in breach and default of this
Lease and LANDLORD, in its discretion and at its election may, to the extent
permitted by law, elect to cancel and terminate this Lease. If this Lease is
assumed or assigned by a trustee pursuant to the provision of the Bankruptcy
Reform Act of 1978 (“Bankruptcy Act”) (11 USC 1 et seq.), then the trustee shall
cure any default under this Lease and shall provide such adequate assurance of
future performance of this Lease as are required by the Bankruptcy Act
(including, but not limited to, the requirements of Section 365[b][3] which
require thereof adequate assurance (“Adequate Assurance”) of the course of rent
and other considerations due under this Lease. The assumption or assignment of
this Lease will not breach substantially any provision such as a radius,
location, use or exclusivity provision in any other Lease relating to the
Shopping Center; and the assumption or assignment of this Lease will not disrupt
substantially any tenant mix or balance in such Shopping Center. If the trustee
does not cure such defaults and provide such Adequate Assurance under the
Bankruptcy Act within the applicable time periods provided by the Bankruptcy
Act, then this Lease shall be deemed rejected and LANDLORD shall have the right
to immediate possession of the Demised Premises and shall be entitled to all
remedies provided by the Bankruptcy Act for damages for breach and or
termination of this Lease; and

 

13



--------------------------------------------------------------------------------

Failure of TENANT to pay within five (5) days of when due any installment of
base rent, additional rent hereunder or any other sum hereunder required to be
paid by TENANT; and

Vacation or desertion of the Demised Premises or permitting the same to be empty
and unoccupied or the failure to operate during the hours herein required; and,

TENANT’S removal or attempt to remove, or manifesting an intention to remove,
TENANT’S goods or property from or out of the Demised Premises otherwise than in
the ordinary and usual course of business without having first paid and
satisfied LANDLORD for all rent which may become due during the entire term of
this Lease; and

TENANT’S failure to perform or abide by any other term, provision, covenant,
agreement, undertaking, or condition of this Lease within three (3) days after
written notice and demand, unless the failure is of such a character as
absolutely to require more than three (3) days to cure, in which event TENANT’S
failure to proceed immediately, continuously, and diligently to cure fully and
completely such failure shall constitute an event of default.

 

  35. RIGHTS OF LANDLORD UPON DEFAULT BY TENANT

If an event of default as provided in Section 34 occurs, then LANDLORD, in
addition to all rights and remedies granted under the laws of the State of
Alabama, as stated on the FACE PAGE, shall have any and all of the following
rights:

To re-enter and remove all persons and property from the Demised Premises, and
such property may be removed and stored in a public warehouse, sidewalk or
elsewhere at the cost of and for the account and sole risk of TENANT, all
without service of notice or resort to legal process and without LANDLORD or its
agents being deemed guilty of trespass, or becoming liable for any loss or
damage which may be occasioned hereby, TENANT hereby absolutely waiving all
claims for damages related, directly or indirectly, to any of the same; and

To terminate the Lease and re-let the Demised Premises for the account of the
LANDLORD or within the sole discretion of LANDLORD the Demised Premises may be
re-let for the account of the TENANT; and,

If any part or portion of the base rent, additional rent or payments agreed to
be treated as rent shall remain due and unpaid for five (5) days next after the
same shall become due and payable, LANDLORD shall have the option of declaring
the balance of the entire unpaid rent for the entire rental term of this Lease
to be accelerated and to be immediately due and payable, and LANDLORD may then
proceed immediately to collect all of the unpaid rent called for by this Lease
by distress or otherwise; and LANDLORD may terminate this Lease, without waiving
TENANT’S obligation for all such accelerated rent should TENANT fail then to pay
the balance of the entire rent for the entire rental term. For purposes of this
paragraph, said balance means the entire base annual rent and additional rent
for the balance of the term of this Lease plus, for each remaining year of the
term of this Lease, and pro rata for any part of a year.

TENANT agrees to pay all costs, whether or not otherwise considered “court
costs”, and expenses of collection and reasonable attorney’s fees on any part of
rent or sums agreed to be treated as rent that may be collected by an attorney,
suit, distress, or foreclosure; and, further, in the event that TENANT fails
promptly and fully to perform and comply with each and every term, provision,
covenant, agreement, undertaking, or condition under this Lease or upon the
occurrence of an event of default, and the matter is turned over to LANDLORD’S
attorney(s), TENANT shall pay LANDLORD’S reasonable attorney’s fees plus costs,
where deemed necessary or appropriate by LANDLORD, whether suit is instituted or
not.

The parties hereto shall, and they hereby do, irrevocably waive trial by jury in
any and every action or proceeding brought by either of the parties hereto
against the other on any matters whatsoever arising out of or in any way
connected with this Lease, the relationship of LANDLORD and TENANT, TENANT’S use
or occupancy of the Demised Premises, and any claim for injury or damage. In the
event LANDLORD commences any proceedings, whether or not for nonpayment of base
annual rent, any additional rent, or otherwise, TENANT shall not interpose, and
hereby irrevocably waives the right to any counterclaim of whatever nature or
description in any such proceeding(s). The provision in the immediately
foregoing sentence shall not, however, be construed as a waiver of the TENANT’S
right to assert claims, if any, in any separate action or actions brought by
TENANT.

TENANT hereby expressly waives any and all rights of redemption granted by or
under any present or future laws in the event of TENANT being evicted or
dispossessed for any cause or in the event of LANDLORD obtaining possession of
the demised premises by reason of violation by TENANT of any of the terms,
covenants or conditions of this Lease, or otherwise.

 

14



--------------------------------------------------------------------------------

  36. FORCE MAJEURE

LANDLORD shall be excused for the period of any delay in the performance of any
obligations hereunder when prevented from so doing by cause or causes beyond
LANDLORD’S absolute control which shall include, without limitation, all labor
disputes, civil commotion, civil disorder, riot, civil disturbance, war,
war-like operations, invasion, rebellion, hostilities, military or usurped
power, sabotage, governmental regulations, orders, oratoriums, or controls, fire
or other casualty, inability to obtain any material, services or financing or
through Acts of God.

 

  37. LANDLORD’S EXCULPATION

Anything to the contrary contained in this Lease or otherwise notwithstanding,
LANDLORD and LANDLORD’S heirs, personal representatives, successors and assigns,
shall have absolutely no corporate or personal liability with respect to the
performance of any of the terms, covenants, conditions and provisions of this
Lease, and TENANT shall look solely to the equity of LANDLORD, its heirs,
personal representatives, successors and assigns, in the Demised Premises for
the satisfaction of each and every remedy of TENANT in the event of any breach
of LANDLORD, its heirs, personal representatives, successors and assigns, of any
of the terms, covenants, conditions, and provisions of this Lease to be
performed by LANDLORD, such exculpation of liability to be absolute and without
exception whatsoever.

 

  38. FINANCING AGREEMENT

TENANT agrees not to enter into, execute or deliver any financing or security
agreement that could constitute a claim of priority to any mortgage given by
LANDLORD or its successors and, in the event TENANT does so execute or deliver
such financing or security agreement, such action on the part of TENANT shall be
considered a breach of the terms and conditions of this Lease and a default by
TENANT entitling LANDLORD to such remedies as are provided for herein.

 

  39. [INTENTIONALLY OMITTED]

 

  40. ASSIGNING, MORTGAGING, SUBLETTING

TENANT agrees not to assign, mortgage, pledge or encumber this Lease, in whole
or in part, or to sublet the whole or any part of the Demised Premises, or to
permit the use of the whole or any part of the Demised Premises by any licensee
or concessionaire, without first obtaining the prior, specific written consent
of LANDLORD, which consent shall not be unreasonably withheld, which shall be
determined by (1) TENANT shall not be in default of any of the terms of this
lease, (2) prospect is equal to or better than TENANT on both a financial and
credit basis. Should LANDLORD approve the assignment, or subletting TENANT shall
pay a transfer fee to LANDLORD of $500.00. TENANT agrees that, in the event of
any such assignment, subletting, licensing or granting of a concession, made
with the written consent of LANDLORD as aforesaid, it will nevertheless remain
unconditionally liable for the performance and financial obligations of all of
the terms and conditions and covenants of this Lease. If TENANT is an individual
or individuals, an assignment by operation of law will be prohibited. If TENANT
is a corporation or partnership and if control thereof in any respect whatsoever
changes, in LANDLORD’S sole but bona fide opinion in any manner whatsoever at
any time during the term of this Lease, LANDLORD, at its option and in its
discretion, may by giving sixty (60) days prior written notice to TENANT,
declare such change a breach of and default under this Lease. The changing of
control shall be deemed and construed to include, without limiting the
generality of the foregoing, the loss or removal of a key employee, the loss or
removal of a key principal of TENANT, and any substantial change in management.
LANDLORD hereby consents to the assignment of this Lease, or the subletting of
the Demised Premises, to a wholly owned and controlled subsidiary of TENANT,
provided that the TENANT remains fully liable nevertheless, as aforesaid.

 

  41. SUCCESSORS AND ASSIGNS

All rights, obligations and liabilities herein given to, or imposed upon, the
respective parties hereto shall extend to and bind the several and respective
heirs, executors, administrators, successors, permitted sublessees and permitted
assigns of said parties, subject to the provisions of Section 40 and if there
shall be more than one TENANT, they shall all be bound jointly and severally by
the terms, covenants, and agreements herein; and the word “TENANT” shall be
deemed and taken to mean each and every person or party mentioned as a TENANT
herein, be the same one or more, including any permitted assignee or successor
of the party signing this lease as TENANT; and if there shall be more than one
TENANT, any notice required or permitted by the terms of this Lease may be given
by or to any one thereof, and the same shall have the same force and effect as
if given by or to all thereof. All rights, however, shall inure to the benefit
of any assignee of TENANT unless the assignment to such assignee has been
specifically approved by LANDLORD in writing as set forth elsewhere herein.

 

15



--------------------------------------------------------------------------------

  42. ATTORNMENT

TENANT shall, in the event any proceedings are brought for the foreclosure of,
or in the event of exercise of the power of sale under any mortgage made by the
LANDLORD covering the Demised Premises, or any other sale of the Building made
by LANDLORD, attorn to the purchaser upon any such foreclosure or sale and
recognize such purchaser as the LANDLORD under this Lease.

 

  43. SUBORDINATION

TENANT agrees that it shall, and hereby does by these terms, fully, absolutely,
and unconditionally subordinate its rights hereunder to the lien of a
mortgage(s), deed of trust(s) or similar instruments, now or hereafter placed
against LANDLORD’S (or its successor’s) interest in this Lease and/or any or all
of the buildings now or hereafter built or to be built in the Shopping Center by
LANDLORD, and to any and all advances, without limitations, made or to be made
thereunder and to the interest thereon and to all renewals, replacements,
consolidations and extensions thereof, and that TENANT will from time to time
promptly execute upon demand and without charge such documents and instruments
in such form and substance as LANDLORD or its mortgagees or its other lenders
may require implementing further the foregoing subordination and agreement to
subordinate. TENANT further agrees that it shall enter into and execute, without
charge, all other documents which any mortgagee or any ground lessor may
reasonably request TENANT to enter into and execute, including a subordination,
non-disturbance and attornment agreement.

 

  44. ESTOPPEL CERTIFICATE

TENANT, upon request of LANDLORD, a proposed assignee of LANDLORD in connection
with a proposed transfer of the Shopping Center or a portion thereof including
the Demised Premises, or any holders of a mortgage or deed of trust(s) against
the LANDLORD’S or such proposed assignee’s interest, shall from time to time
without charge deliver or cause to be delivered to LANDLORD, such proposed
assignee or such holder, within ten (10) days from the date of demand a
certificate as provided by LANDLORD, duly executed and acknowledged in form for
recording, certifying, if true, that this Lease is valid and subsisting and in
full force and effect and that LANDLORD is not in default under any of the terms
of this Lease or specifying, if applicable, any default of LANDLORD. Should
TENANT fail or refuse to comply with its obligations contained in the preceding
sentence of this Section 44, then, in addition to all other remedies of LANDLORD
hereunder, TENANT shall pay LANDLORD $50.00 per day for each day during the
period of its failure or refusal to comply and TENANT shall, and does hereby
agree, that TENANT shall be estopped from denying the truth of each of those
matters set forth in such certificate and LANDLORD shall in such event be, and
it hereby is, appointed by TENANT as TENANT’S lawful attorney-in-fact for
delivery of such certificate in the name, place and stead of TENANT.

 

  45. DESTRUCTION OF THE DEMISED PREMISES

If the Demised Premises be damaged by fire, the elements, unavoidable accident
or other casualty, and the cost of repairing such damage shall not equal sixty
(60%) percent of the fair replacement value of the destroyed improvements
immediately prior to such damage, LANDLORD and TENANT shall, to the extent
permitted by LANDLORD’S mortgagee, cause such damage to be repaired and the
Demised Premises restored with due diligence and this Lease shall continue. If,
however, in the event of damage from any of such causes the cost of restoring
the Demised Premises to its condition immediately prior to such damage shall
equal or exceed sixty (60%) percent of the destroyed improvements fair
replacement value immediately prior to such damage, LANDLORD shall have the
right to terminate this Lease by giving TENANT written notice of its election to
do so within sixty (60) days after the date on which the damage occurs,
whereupon this Lease shall be adjusted as of said date; but in default of such
notice by LANDLORD, this Lease shall continue. Except in the event of
termination of this Lease, as aforesaid, the base rent shall be abated to the
extent of the fair rental value of such portion, if any, of the Demised Premises
as shall be rendered unfit for occupancy for the usual conduct of TENANT’S
business in consequence of the damage aforesaid for the period of such unfitness
for occupancy.

Should the damage be repaired and the Demised Premises be restored in accordance
with the foregoing paragraph of this Section 45, the repair and restoration
shall be completed and paid for by LANDLORD and TENANT in accordance with their
respective obligations for the initial construction and preparation of the
Demised Premises and the leasehold improvements therein. TENANT’S payment of the
repair and restoration of the leasehold improvements shall be reimbursed out of
and to the extent of those fire and casualty insurance proceeds available under
the policy of insurance required to be maintained therefor by TENANT pursuant to
Section 22.

 

16



--------------------------------------------------------------------------------

  46. DESTRUCTION OF THE SHOPPING CENTER

In the event that fifty (50%) percent or more of the occupied improvements,
whether rentable by LANDLORD or owned by others, on the site of the Shopping
Center, be damaged or destroyed by fire or other cause, such that the Demised
Premises is inaccessible, notwithstanding that the Demised Premises may be
unaffected by such fire or other cause, LANDLORD may terminate this Lease and
the tenancy hereby created by giving to TENANT five (5) days prior written
notice of LANDLORD’S election so to do which notice shall be given, if at all,
within the sixty (60) days following the date of said occurrence. Rent shall be
adjusted as of the date of such termination.

 

  47. TOTAL CONDEMNATION

If the whole of the Demised Premises shall be acquired or condemned under the
power of eminent domain for any public or quasi-public use or purpose, then the
term of this Lease shall cease and terminate as of the date of possession in
such proceeding and all rentals shall be paid up to that date and TENANT shall
have no claim against LANDLORD for the value of any unexpired term of this
Lease.

 

  48. TOTAL CONDEMNATION OF THE PARKING AREA

If the whole of the common parking area in the Shopping Center shall be acquired
or condemned under the power of eminent domain for any public or quasi-public
use or purpose, then the term of this Lease shall cease and terminate as of the
date of possession in such proceeding unless LANDLORD shall take immediate steps
to provide other parking facilities substantially equal to the previously
existing ratio between the common parking areas and the Demised Premises, and
such substantially equal parking facilities shall be provided by LANDLORD at its
own expense within ninety (90) days from the date of such acquisition or
condemnation. In the event that LANDLORD shall provide such other substantially
equal parking facilities, then this Lease shall continue in full force and
effect. In any event, TENANT shall have no claim against LANDLORD for the value
of any unexpired term of this Lease. Notwithstanding anything stated in this
Section 48 of the Lease Agreement, applicable provisions of the CORE Agreement
govern.

 

  49. PARTIAL CONDEMNATION

If any part of the Demised Premises shall be acquired or condemned under the
power of eminent domain for any public or quasi-public use or purpose, and in
the event that such partial taking by condemnation shall render the Demised
Premises unsuitable for the business of the TENANT, it being agreed that any
taking of less than twenty (20%) percent of the Demised Premises would not
render the Demised Premises unsuitable for TENANT, then the term of this Lease
shall cease and terminate as of the date of possession in such proceeding and
TENANT shall have no claim against LANDLORD for the value of any unexpired term
of this Lease. In the event of a partial taking or condemnation which is not
extensive enough to render the demised premises unsuitable for the business of
TENANT, then LANDLORD shall promptly restore the Demised Premises to a condition
comparable to its condition at the time of such condemnation less the portion
lost in the taking (except that TENANT shall be responsible for restoration and
replacement of its leasehold improvements, fixtures, etc.), the Lease shall
continue in full force and effect, and the minimum rent shall be reduced
proportionately as to the portion lost in the taking.

 

  50. PARTIAL CONDEMNATION OF THE PARKING AREA

If any part of the parking areas in the Shopping Center shall be acquired or
condemned by eminent domain for any public or quasi-public use or purpose and
if, as the result of such partial taking, the ratio of parking spaces to square
feet of the total gross leasable area of the entire Shopping Center buildings is
reduced to a ratio below four spaces to one thousand square feet, then the term
of this Lease shall cease and terminate from the date of possession resulting
from such proceeding, unless LANDLORD shall take immediate steps toward
increasing the parking ratio in excess of four spaces to one thousand square
feet of gross leasable area, by providing additional parking area, multi-level
parking, ramp parking or otherwise, in which event this lease shall be
unaffected and remain in full force and effect as between the parties. In any
event, TENANT shall have no claim against LANDLORD for the value of any
unexpired term of this Lease. Notwithstanding anything stated in this Section 50
of the Lease Agreement, applicable provisions of the CORE Agreement govern.

 

  51. LANDLORD’S DAMAGES

In the event of any condemnation or taking as hereinbefore provided, whether
sole or partial, TENANT shall not be entitled to any part of the award, as
damages or otherwise, for such condemnation and LANDLORD is to receive the full
amount of such award, TENANT hereby expressly waiving any right or claim to any
part thereof.

 

17



--------------------------------------------------------------------------------

  52. TENANT’S DAMAGES

Although all damages in the event of any condemnation are to belong to LANDLORD
whether such damages are awarded as compensation for diminution in value of the
leasehold or to the fee of the Demised Premises, TENANT shall have the right to
claim and recover from the condemning authority, but not from LANDLORD, such
compensation as may be separately awarded or recoverable by TENANT in TENANT’S
own right on account of any and all damage to TENANT’S business by reason of the
condemnation and for or on account of any cost or loss to which TENANT might be
put in removing TENANT’S merchandise, furniture, leasehold improvements and
equipment.

 

  53. RELEASE FROM LIABILITY

TENANT agrees not to hold LANDLORD responsible or liable in damages by abatement
of rent, setoff, counterclaim, or otherwise for any damage sustained by TENANT
or any other person, due to the building or any part thereof or any
appurtenances thereof being or becoming out of repair, or due to the happening
of any accident (unless resulting from affirmative acts of negligence on
LANDLORD’S part) especially, but not exclusively, any damage caused by water,
snow, windstorm, tornado, gas, steam, electric wiring, plumbing, or heating
apparatus; and not to hold LANDLORD liable for any acts or omissions of
co-tenants or other occupants of the building, or for losses by theft.

Notwithstanding any other provision in this Lease contained, TENANT hereby
releases LANDLORD from any claim with respect to water or other damage sustained
by TENANT from the sprinkler system, except that TENANT does not hereby waive
any claim for such damage resulting from faulty installation or maintenance of
said sprinkler system or the negligence of LANDLORD or any of LANDLORD’S
servants, agents or employees.

Additionally, notwithstanding any other provision in this Lease, TENANT hereby
expressly waives and releases all causes of action and all rights of recovery
which TENANT may hereafter have against LANDLORD, or LANDLORD’S agents,
employees, servants or partners, for any loss or damage to improvements to the
Demised Premises or to personal property located on any of the Shopping Center
premises, regardless of whether such loss or damage results in whole or in part
from any negligence or other fault on the part of LANDLORD, or LANDLORD’S
agents, employees, servants and partners as to all such causes of action and
rights of recovery and as to any claims which may give rise to such causes of
action and rights of recovery.

 

  54. HAZARDOUS WASTE

TENANT covenants that it will not generate, release, store or deposit, or permit
or suffer the generation, release, storage, or deposit, over, beneath or on the
Demised Premises or on or in any of the structures or common areas of the
Shopping Center, from any source whatsoever, any hazardous substances, as
defined by the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (“CERCLA”), 42 USC 9601(14), pollutants or contaminants as defined
in CERCLA, 42 USC 9601(33), or hazardous waste as defined by the Resource
Conservation and Recovery Act (“RCRA”) 42 USC ‘6903(5), or other similar
applicable federal or state laws and regulations, including, but not limited to,
asbestos, PCBs and urea formaldehyde. TENANT covenants that it will indemnify,
hold harmless, and defend LANDLORD, LANDLORD’S successors, assigns and
mortgagees, from any and all claims, loss, damage, response costs and expenses
arising out of or in any way relating to a breach of these environmental
representations contained in the immediately preceding sentence including, but
not limited to: (a) claims of third parties (including governmental agencies),
for damages, penalties, response costs, injunctive or other relief;
(b) expenses, including fees of attorneys and experts, or reporting the
existence of hazardous substances or hazardous wastes to any governmental
agency; (c) any and all expenses or obligations, including attorneys fees,
incurred at, before and after any trial or appeal therefrom or administrative
proceeding or appeal therefrom whether or not taxable as costs, including,
without limitation, attorneys fees, witness fees (expert and otherwise),
deposition costs, copying and telephone charges and other expenses, all of which
shall by paid by LANDLORD when accrued.

 

  55. CUSTOM AND USAGE

It is hereby covenanted and agreed, any law, usage or custom to the contrary
notwithstanding, that LANDLORD shall have the right at all times to enforce each
and every of the terms, provisions, covenants, agreements, undertakings, and
conditions of this Lease in strict accordance with the terms hereof,
notwithstanding any conduct or custom on the part of LANDLORD in refraining from
so doing at any time or times.

The waiver by LANDLORD of any breach of any term, provision, covenant,
agreement, undertaking, or condition contained in this Lease shall absolutely
not be deemed to be a continuing waiver of any such or of any subsequent breach
of the same or any other like or differing term, provision, covenant, agreement,
undertaking, or condition contained in this Lease. The subsequent acceptance of
rent hereunder by LANDLORD shall not be deemed to be a waiver of any preceding
breach by TENANT of any term, provision, covenant, agreement, undertaking, or
condition of this Lease other than the failure of TENANT to pay the particular

 

18



--------------------------------------------------------------------------------

rent so accepted, regardless absolutely of LANDLORD’S knowledge of such
preceding breach at the time of acceptance of such rent. No term, provision,
covenant, agreement, undertaking, or condition of this Lease shall be deemed to
have been waived by LANDLORD unless such waiver be specifically set forth in
writing and signed by LANDLORD.

Wherever LANDLORD is given in this Lease a right to consent or approve an action
by TENANT which consent is not specified to be on the basis of reasonableness,
LANDLORD may arbitrarily withhold its consent thereto.

In the event that in this Lease it is provided that the exercise of any right by
TENANT or the performance of any obligations of TENANT shall be subject to the
consent or approval of LANDLORD and that the consent or approval of LANDLORD
shall not be unreasonably withheld or delayed, then in any case in which
LANDLORD shall withhold or delay its consent, such determination by LANDLORD
shall be conclusive upon TENANT unless, however, TENANT shall within twenty
(20) days after notice from LANDLORD of its determination, file an equitable
action in the appropriate court in the county in which the Shopping Center is
located seeking injunctive relief from LANDLORD’S determination, which such
injunctive relief shall be the sole remedy of TENANT for any such withholding or
delaying of consent or approval by LANDLORD. In the event that any action for
injunctive relief shall be filed by TENANT pursuant to the provisions of this
paragraph, the sole issue to be submitted to the court shall be determination as
to whether the withholding or delaying of consent or approval by LANDLORD shall
have been reasonable or unreasonable, and in the event that it should be
determined that the withholding or delay of a consent or approval by LANDLORD
was unreasonable, then the court’s decision or order shall annul such
withholding or delaying of consent or approval, such annulment being the sole
remedy of TENANT, it being the intention of the parties hereto (as to which they
are conclusively bound) that in no event shall any such withholding or delaying
of consent or approval by LANDLORD, or any decision of any court with respect
thereto impose any financial liability upon or result in any damages being
recoverable from LANDLORD and/or create any right cognizable or remedy
enforceable in favor of TENANT and against LANDLORD in law or equity (except as
aforesaid) or under any special statutory proceeding or at all.

 

  56. HOLDING OVER

Any holding over after the expiration of the term hereof, without the consent of
the LANDLORD, shall be construed to be a tenancy from month to month at double
the rents herein specified (pro rated on a monthly basis) and shall otherwise be
on the terms and conditions herein specified, so far as applicable. However, no
holding over shall result in the waiver, loss or diminution of any of LANDLORD’S
rights either under the terms of this Lease or under applicable law. Percentage
rent shall likewise be paid monthly, on the rent paying day, on the basis of
one-twelfth (1/12th) of the aggregate of the last full twelve (12) month
payments of percentage rents.

 

  57. QUIET ENJOYMENT

Upon payment by TENANT of the rent herein provided, and upon the observance by
TENANT of each and every of the terms, provisions, covenants, agreements,
undertakings, and conditions on TENANT’S part to be observed and performed,
TENANT shall peaceably and quietly hold and enjoy the Demised Premises for the
term of this Lease without hindrance or interruption by LANDLORD or any other
person or persons lawfully or equitably claiming by, through or under LANDLORD,
subject, nevertheless, to each and every of the terms, provisions, covenants,
agreements, undertakings and conditions of this Lease.

 

  58. REHABILITATION OF SHOPPING CENTER

TENANT agrees that, in the event LANDLORD undertakes a rehabilitation of the
Building or participates in a rehabilitation of the Shopping Center, or a
substantial portion thereof including the Demised Premises, TENANT shall
cooperate with LANDLORD and with LANDLORD’S contractors, subcontractors, agents
and employees in carrying out such rehabilitation, including but not limited to
alteration of the facade and outside panel fascia of the storefront of the
Demised Premises, removal and substitution of signage for the Demised Premises,
and temporary and necessary interruption of TENANT’S operations for limited
periods of time upon reasonable prior notice from LANDLORD. The costs and
expenses of the materials and labor for any such rehabilitation shall be the
sole obligation of LANDLORD except that, in the event that LANDLORD, or TENANT
at LANDLORD’S request, removes and substitutes signage for the Demised Premises
in connection with an overall alteration in the signage plan for the Shopping
Center or a substantial portion thereof, TENANT shall pay the cost of
preparation and installation of such signage and Section 30 hereof and Exhibit D
of the CORE Agreement shall be deemed amended to embrace such new signage plan.

 

19



--------------------------------------------------------------------------------

  59. LANDLORD’S LIEN AND CHATTEL MORTGAGE

TENANT hereby grants to LANDLORD for the whole of the term of this Lease a first
lien and security interest in all of its equipment, fixtures, trade fixtures,
personalty and other items installed in or supplied to the Demised Premises and
hereby agrees to execute and deliver, either simultaneously herewith or at such
later time during the term of this Lease as LANDLORD shall request, a chattel
mortgage, security agreement and financing statement to confirm and perfect the
security interest herein granted. TENANT further agrees to provide LANDLORD with
an itemized listing, and receipts therefor, of such items as necessary or
appropriate for annexation to such security instruments. TENANT shall not
encumber, mortgage, hypothecate or finance its interest in such items without
the prior written consent of LANDLORD.

 

  60. SCOPE AND INTERPRETATION OF THE AGREEMENT

This Lease and the Exhibits, and Riders, if any, attached hereto and forming a
part hereof, set forth all the covenants, promises, agreements, conditions, and
understandings between LANDLORD and TENANT concerning the Demised Premises and
there are no covenants, promises, agreements, conditions or understandings,
either oral or written, between them other than are herein set forth. Except as
herein otherwise provided, no subsequent alteration, amendment, change or
addition to this Lease shall be binding upon LANDLORD or TENANT unless reduced
to writing and signed by them.

This Lease supersedes and revokes all previous negotiations, arrangements,
letters of intent, offers to lease, lease proposals, brochures, representations,
and information conveyed, whether oral or in writing, between the parties hereto
or their respective representatives or any other person purporting to represent
LANDLORD or TENANT. The TENANT acknowledges that it has not been induced to
enter into this Lease by any representations not set forth in this Lease, it has
not relied on any such representations, no such representations shall be used in
the interpretation or construction of this Lease, and LANDLORD shall have no
liability for any consequences arising as a result of any such representations.

 

  61. NO REPRESENTATIONS

By executing this Lease TENANT specifically confirms that neither LANDLORD nor
anyone acting for LANDLORD has made any oral or written representations or
warranties or promises with respect to the Demised Premises or the building in
which they are a part, the tenant mix of the Shopping Center, shopper traffic
volumes or how the same will or might effect TENANT. It is agreed that this
Lease contains no restrictive covenants or exclusives in favor of TENANT.
Nothing contained in this Lease is interpreted to be a warranty, representation
or agreement on the part of LANDLORD that any department store or regional or
national chain store or other merchant shall open or remain open for or operate
a business, or occupy or continue to occupy any premises in or adjoining the
Shopping Center during the lease term or any renewal or extensions thereof.

 

  62. NOTICES

Any notice, demand, request or other instrument which may be or is required to
be given under this Lease shall be delivered in person or sent by United States
certified mail postage prepaid and shall be addressed, if to LANDLORD, at the
address as defined on the FACE PAGE or at such address as LANDLORD may designate
by written notice and, if to TENANT, at the demised premises or at such other
address as TENANT shall designate by written notice. Notice shall be deemed
given when actually served on the TENANT in the manner of a summons or citation
or when the return receipt of the certified mail shall be returned by the Post
Office, as of the date marked “accepted” or “rejected”.

 

  63. SECTION NUMBERS

The section numbers appearing in this Lease are inserted only as a matter of
convenience and in no way define, limit, construe, or describe the scope or
intent of any provision of this Lease nor in any way affect this Lease.

 

  64. SEVERABILITY

If any term or provision of this Lease or the application thereof to any person
or circumstance shall, to any extent, be invalid or unenforceable, the remainder
of this Lease and the application of such term or provision to persons or
circumstances other than those as to which it is held invalid or unenforceable
shall not be affected thereby, and each term and provision of this Lease shall
be valid and enforceable to the fullest extent permitted by law.

 

  65. EXAMINATION OF LEASE

Submission of this instrument for examination or signature by TENANT does not
constitute a reservation or option for Lease, and this instrument shall not
become effective as a Lease or in any other capacity until execution and
delivery by both LANDLORD and TENANT.

 

20



--------------------------------------------------------------------------------

  66. COUNTERPARTS

This lease has been executed in several counterparts, but all counterparts shall
constitute one and the same legal document.

 

  67. RECORDING/SHORT FORM LEASE

TENANT shall not record this Lease without the written consent of LANDLORD;
however, upon the request of either party hereto the other party shall join in
the execution of a memorandum or so-called “short form” of this Lease for the
purposes of recordation.

 

  68. CONFIDENTIALITY

TENANT acknowledges that the terms and provisions of this Lease, including, but
not limited to, amounts and forms of rent and other consideration, were
negotiated and agreed to by or on behalf of LANDLORD and TENANT without
reference to comparability with the terms and conditions of leases for other of
the tenantable space at the Shopping Center. TENANT agrees that it will not,
without the prior written consent of LANDLORD, reveal the terms and conditions
of this Lease, including, but not limited to, amounts and forms of rent, to
anyone other than financial and legal advisors who themselves agree to keep such
information confidential, including, but not limited to, other existing or
prospective tenants of the Shopping Center.

 

  69. PATRIOT ACT COMPLIANCE

LANDLORD and TENANT hereby represent and warrant to the best of their actual
knowledge that, as of the date of this Lease Agreement, neither party is in
violation of Executive Order 13224, the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, or similar list or any law, order, rule or regulation or any executive
order of the President of the United States relating to terrorism or money
laundering (collectively hereinafter, the “Patriot Act”).

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, LANDLORD and TENANT have duly executed this Lease as of the
day and year first above written.

Signed, sealed and delivered in the presence of:

 

WITNESSES:     LANDLORD: 3725 Airport Boulevard, LP       By: 3725 Airport
Boulevard, LLC, General Partner       By:   /s/ Detlef G. Lehnardt        
Detlef G. Lehnardt       As Its:   Assistant Secretary

 

WITNESSES:     TENANT: Computer Programs and Systems, Inc       By:   /s/
Darrell G. West               As Its:   V. P. Finance        



--------------------------------------------------------------------------------

STATE OF MISSOURI    ) AND    ) COUNTY OF CLAY             )   

I hereby certify that on this day, before me, an officer duly authorized in the
State and County aforesaid to take acknowledgments, personally appeared Detlef
G. Lehnardt to me known to be the person described in and who executed the
foregoing instrument as Assistant Secretary of 3725 Airport Boulevard, LLC, and
he duly acknowledged before me that he executed the same as such officer in the
name and on behalf of said corporation acting as such general partner of 3725
Airport Boulevard, LP.

WITNESS my hand and official seal in the County and State last aforesaid this
     day of                     , 2009.

 

   Notary Public                         (SEAL) My Commission
Expires:                                             

(INDIVIDUAL NOTARY ACKNOWLEDGMENT)

STATE OF ALABAMA

COUNTY OF MOBILE

BEFORE ME, the undersigned, a notary public in and for said State and County
aforesaid, an officer duly authorized to take acknowledgments, personally
appeared Darrell G. West, personally known to me and known by me to be the
person described in and who executed the foregoing instrument, and acknowledged
before me that he/she executed the same for the uses and purposes in said
instrument set forth.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal
this day of                      , 2009.

 

   Notary Public                         (SEAL) My Commission
Expires:                                             

STATE OF ALABAMA

COUNTY OF MOBILE

BEFORE ME, the undersigned, a notary public in and for said State and County
aforesaid, an officer duly authorized to take acknowledgments, personally
appeared                                 , personally known to me and known by
me to be the person described in and who executed the foregoing instrument, and
acknowledged before me that he/she executed the same for the uses and purposes
in said instrument set forth.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal
this day of                     , 2009.

 

   Notary Public                         (SEAL) My Commission
Expires:                                             



--------------------------------------------------------------------------------

EXHIBIT A

SITE PLAN OF BUILDING



--------------------------------------------------------------------------------

EXHIBIT B

SITE PLAN OF SHOPPING CENTER



--------------------------------------------------------------------------------

EXHIBIT C

DESCRIPTION OF LANDLORD’S WORK

The following work is to be done by LANDLORD at LANDLORD’s sole expense:

PREPARATION OF DEMISED PREMISES:

All work required to prepare the DEMISED PREMISES for TENANT’S WORK, as
described in EXHIBIT D, is to be done by LANDLORD at LANDLORD’s sole expense:
included in such work, but without limitation, are construction of a demising
wall, separation utility systems, and all work necessary to ensure HVAC and
electrical systems are in good working order.



--------------------------------------------------------------------------------

EXHIBIT D

DESCRIPTION OF TENANT’S WORK FOR

The following work is to be done by TENANT at TENANT’s sole expense:

 

  1. COMPLETION OF DEMISED PREMISES:

All work required to complete and place the DEMISED PREMISES in finished
condition for opening for business, except only for the work specifically
described in Exhibit “B” as LANDLORD’s work, is to be done by TENANT at TENANT’s
sole expense: included in such work, but without limitation, are all subdivision
walls, floor coverings, wall finishes, all store fixture work, all painting and
decorating.

 

  2. TENANT’S CONSTRUCTION:

 

  (a) Comply with all local and state codes in obtaining a Building Permit, as
well as such construction criteria and other terms and conditions as LANDLORD
may determine and provide to TENANT at the initial project manager’s meeting.

 

  (b) TENANT to obtain a Building Permit regardless of the amount or extent of
improvements. If the applicable jurisdiction does not require a Building Permit,
TENANT shall evidence that fact to LANDLORD by delivery of a letter to that
effect signed by the jurisdictional building inspection department.

 

  (c) Plans and evidence of Building Permit to be submitted to the proper
LANDLORD’s representative within sixty (60) days of the date this Lease
Agreement is signed by all parties, but in no event later than fifteen (15) days
prior to commencing any improvements.

 

  (d) Provide for any heating and air conditioning equipment, required by TENANT
in addition to units supplied by LANDLORD, all wiring and ductwork, designed by
a professional engineer with seal. Space above ceiling may not be used as a
return air plenum unless TENANT provides proper fire proofing. If space above
ceiling is not used as a return air plenum, then heating ducts above ceiling
shall be insulated. All such equipment to be in proper operation on day that
TENANT opens the DEMISED PREMISE’S for business.

 

  (e) All cutting and patching of the roof area required for installation of air
conditioning and ventilation systems, plumbing or utilities shall be paid by the
TENANT. However, in all cases said work shall be performed by the LANDLORD’s
contractor’s roofing subcontractor.

 

  (f) Plastered or dry walls, or their equivalent finish, required throughout
the sales area. No exposed framing is allowed. Paint and decorate the entire
interior of DEMISED PREMISES.

 

  (g) Provide all floor coverings and wall finishes except what is shown on
Exhibit B.

 

  (h) Non-combustible materials must be used above ceilings.

 

  (i) Mezzanines not permitted unless approved by LANDLORD.

 

  (j) Provide fire extinguishers, which may be required by local code.

 

  (k) TENANT shall be responsible for removal of all trash and debris produced
as a result of its construction, fixturing and stocking.

 

  3. FIXTURING:

TENANT shall furnish, install and connect trade fixtures as required by TENANT’s
merchandising layout, which fixtures shall be new, unless otherwise approved in
writing by LANDLORD.

 

  4 SIGNS:

Sign drawings must be submitted for the approval by LANDLORD. Additional sign
criteria on attached “Sign Criteria”.

 

  5. ACCESS TO DEMISED PREMISES:

LANDLORD, LANDLORD’s agent or designee, an independent contractor, or an
authorized utility company, as the case may be, shall have the right to run
utility lines, pipes, conduits or duct work where necessary or desirable,
through attic space, column space, or other parts of the DEMISED PREMISES, and
to repair, alter, replace or remove the same, all in a manner which does not
interfere unnecessarily with TENANT’s use of the DEMISED PREMISES.

 

  6. INSURANCE:

TENANT shall require its contractors to furnish LANDLORD evidence of adequate
insurance coverage prior to TENANT’s contractors performing any work in the
DEMISED PREMISES, and TENANT agrees to indemnify and hold harmless LANDLORD and
LANDLORD’s contractors from and against any claims, actions or damages resulting
from acts of negligence of TENANT, its agents, employees, or contractors in
performance of TENANT’s work.



--------------------------------------------------------------------------------

  7. TENANT’S EMPLOYEES AND CONTRACTORS:

TENANT shall be limited to performing its work, including any office or storage
for construction purposes within the DEMISED PREMISES only. TENANT and TENANT’s
contractors shall be responsible for daily removal from the Shopping Center of
all trash, rubbish, and surplus materials resulting from construction, fixturing
and merchandising of the DEMISED PREMISES.

 

  8. TEMPORARY UTILITIES:

TENANT shall be responsible for temporary utility connections for its work,
including payment of utility charges.

 

  9. APPROVALS:

Any approval or consent by LANDLORD or LANDLORD’s architect shall in no way
obligate LANDLORD in any manner whatsoever in respect to the finished product,
design and/or construction by TENANT, Any deficiency in design or construction,
although the same had prior approval of LANDLORD, shall be solely the sole
responsibility of TENANT.

 

  10. DAMAGES:

TENANT shall be held liable for all damages caused to the DEMISED AREA or any
area outside the DEMISED AREA. Damages shall be corrected by the TENANT under
the LANDLORD’s supervision or by the LANDLORD, at the LANDLORD’s option. All
repairs by either party shall be paid for by the TENANT.



--------------------------------------------------------------------------------

EXHIBIT E

CONSTRUCTION, OPERATING, AND RECIPROCAL EASEMENT AGREEMENT

FOR MOBILE FESTIVAL CENTER

(Recorded March 26, 1986)



--------------------------------------------------------------------------------

EXHIBIT F

SUPPLEMENTAL AGREEMENT

(Dated March 20, 1986)



--------------------------------------------------------------------------------

EXHIBIT G

SIGN CRITERIA FOR MOBILE FISTIVAL CENTRE